Execution Version

INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT
This INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT (as amended, restated,
renewed, extended, supplemented or otherwise modified from time to time in
accordance with the terms hereof, this “Agreement”), is dated as of February 12,
2014, and entered into by and among NEW ENTERPRISE STONE & LIME CO., INC., a
Delaware corporation (“NESL”), ASTI TRANSPORTATION SYSTEMS, INC., a corporation
organized under the laws of the State of Delaware (“ASTI”), EII TRANSPORT INC.,
a corporation organized under the laws of the Commonwealth of Pennsylvania
(“EII”), GATEWAY TRADE CENTER INC., a corporation organized under the laws of
the State of New York (“Gateway”), PRECISION SOLAR CONTROLS INC., a corporation
organized under the laws of the State of Texas (“Precision”), PROTECTION
SERVICES INC., a corporation organized under the laws of the Commonwealth of
Pennsylvania (“Protection”), SCI PRODUCTS INC., a corporation organized under
the laws of the Commonwealth of Pennsylvania (“SCI”), WORK AREA PROTECTION
CORP., a corporation organized under the laws of the State of Illinois (“Work
Area” and together with NESL, ASTI, EII, Gateway, Precision, Protection, SCI,
and each Person joined as a (x) borrower or guarantor to the Revolver Agreement
and/or the Term Loan Agreement or (y) grantor under the Collateral Documents, in
each case, from time to time, collectively, the “Grantors”, and each a
“Grantor”), PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative
agent for the Revolver Lenders (as defined below) (in such capacity, and
including its successors and assigns from time to time in such capacity, the
“Revolver Agent”) and CORTLAND CAPITAL MARKET SERVICES LLC, in its capacity as
administrative agent for the Term Loan Lenders (as defined below) (in such
capacity, and including its successors and assigns from time to time in such
capacity, the “Term Loan Agent”), and PNC BANK, NATIONAL ASSOCIATION, in its
capacity as collateral agent for the Secured Parties (as defined below) (in such
capacity, and including its successors and assigns from time to time in such
capacity, the “Collateral Agent”). As described in more detail in Section 9.10
hereof, this Agreement is intended to be binding on all Secured Parties.
Capitalized terms used in this Agreement have the meanings assigned to them in
Article I below.
RECITALS
WHEREAS, the Grantors, the Revolver Lenders and the Revolver Agent have entered
into a Revolving Credit Agreement, dated as of the date hereof, providing for a
revolving credit facility (as amended, restated, supplemented, modified,
replaced or refinanced from time to time in accordance with the terms hereof,
the “Revolver Agreement”);
WHEREAS, the Grantors, the Term Loan Lenders and the Term Loan Agent have
entered into a Term Loan Credit and Guaranty Agreement, dated as of the date
hereof, providing for a term loan facility (as amended, restated, supplemented,
modified, replaced or refinanced from time to time in accordance with the terms
hereof, the “Term Loan Agreement”);
WHEREAS, NESL issued, on or about March 15, 2012, the 13% Senior Secured Notes
due 2018 (the “Secured Notes”) pursuant to an Indenture, dated as of March 15,
2012 (as amended, supplemented, amended and restated or otherwise modified and
in effect from time to time, the “Indenture”) by and between NESL and Wells
Fargo Bank, National Association, in its capacity




--------------------------------------------------------------------------------




as trustee and collateral agent under the Indenture (in such capacities, and
including its successors and assigns from time to time in such capacities, the
“Trustee”);
WHEREAS, NESL and the other Grantors entered into a Credit Agreement, dated as
of March 15, 2012 (as amended, restated, supplemented, modified, replaced or
refinanced from time to time, the “M&T Credit Agreement”), with certain lenders
party thereto from time to time and Manufacturers and Traders Trust Company, in
its capacity as administrative agent and collateral agent (in such capacities,
and including its successors and assigns from time to time in such capacities,
the “Prior Revolver Agent”);
WHEREAS, the Grantors, the Prior Revolver Agent and Trustee entered into an
Intercreditor Agreement, date as of March 15, 2012 (as amended, restated,
renewed, extended, supplemented or otherwise modified from time to time in
accordance with the terms hereof and thereof, the “Notes Intercreditor
Agreement”);
WHEREAS, on the date hereof, (a) the proceeds of the initial loans and advances
under the Revolver Agreement and the Term Loan Agreement will be advanced and
used by the Grantors to repay the Grantors’ obligations under the M&T Credit
Agreement, (b) upon the execution by the Collateral Agent of an Intercreditor
Agreement Joinder (as defined in the Notes Intercreditor Agreement), as provided
in the Notes Intercreditor Agreement, the Collateral Agent, for the benefit of
all Secured Parties, will succeed to the rights and remedies of the Prior
Revolver Agent thereunder and be deemed the “ABL Agent” under and as defined in
the Notes Intercreditor Agreement and (c) upon certain ministerial amendments to
the Notes Intercreditor Agreement and delivery of the Intercreditor Agreement
Joinder, the Revolver Agreement and the Term Loan Agreement will, collectively,
replace the M&T Credit Agreement and be deemed the “ABL Agreements” for all
intents and purposes under the Notes Intercreditor Agreement;
WHEREAS, the obligations of the Grantors to (x) the Secured Parties and (y) the
Collateral Agent, in each case, are each secured by Liens on certain of the
assets of the Grantors; and
WHEREAS, as a condition to the closing of the Revolver Agreement and the Term
Loan Agreement, each of the Revolver Agent, on behalf of the Revolver Lenders,
and the Term Loan Agent, on behalf of the Term Loan Lenders, have agreed (a) to
appoint PNC Bank, National Association as Collateral Agent for the purpose of
maintaining a Lien on the Collateral for the benefit of the Secured Parties and
enforcing the rights and remedies of the Secured Parties under the Collateral
Documents and under the Notes Intercreditor Agreement, and (b) to certain
rights, priorities and interests as set forth in this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

2



--------------------------------------------------------------------------------




I.DEFINITIONS.
1.1    Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:
“Account” means all present and future “accounts” (as defined in Article 9 of
the UCC).
“Account Agreements” means any lockbox account agreement, pledged account
agreement, blocked account agreement, securities account control agreement, or
any similar deposit or securities account agreements among the Collateral Agent,
a Grantor and the relevant financial institution depository or securities
intermediary.
“Act of Required Lenders” means, as to any matter at any time, a direction in
writing delivered to the Collateral Agent by (a) the Revolver Agent representing
an Authorized Revolver Act and (b) the Term Agent representing an Act of Term
Loan Required Lenders, in each case for the applicable matter or circumstance.
“Act of Term Loan Required Lenders” means, as to any matter at any time, a
direction in writing delivered to the Collateral Agent by the Term Loan Agent
representing the written consent of the Term Loan Required Lenders.
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Agent” means the Revolver Agent or the Term Loan Agent, as the context
requires.
“ASTI” has the meaning set forth in the preamble to this Agreement.
“Authorized Revolver Act” means, as to any matter at any time, a direction in
writing delivered to the Collateral Agent by the Revolver Agent representing (a)
a decision by the Administrative Agent, acting individually, (b) a decision by
the Collateral Agent and the Syndication Agent, acting jointly, or (c) the
consent of Revolver Required Lenders, in each case as required or permitted by
and as provided in the Revolver Loan Documents with respect to the particular
matter or circumstance considered.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Bankruptcy Law” means the Bankruptcy Code, or any similar federal, state or
foreign law for the relief of debtors or any arrangement, reorganization,
insolvency, moratorium, assignment for the benefit of creditors, any other
marshalling of the assets and liabilities of any Grantor or any similar law
relating to or affecting the enforcement of creditors’ rights generally.
“Chattel Paper” means all present and future “chattel paper” (as defined in
Article 9 of the UCC).

3



--------------------------------------------------------------------------------




“Collateral” means all of the assets, property and interests in property, real
or personal, tangible or intangible, now owned or hereafter acquired by any
Grantor in or upon which Collateral Agent, for its benefit and for the benefit
of any of the Secured Parties, at any time (a) has (or purports to have) a Lien
or (b) would have (or purport to have) a Lien but for the operation of any
provision of the Collateral Documents, that purports to exclude property on the
basis of contractual or legal restrictions, or the costs of taking a Lien
exceeding the benefits, or any similar provision, including, without limitation,
the definition of “Excluded Assets”, in each case, including, without
limitation, all Proceeds of the foregoing assets, property and interests in
property.
“Collateral Agent” has the meaning set forth in the preamble to this Agreement.
“Collateral Documents” means the Security Agreement, the Mortgages, the
Intellectual Property Security Agreements and any other agreement, document or
instrument pursuant to which a Lien is granted in favor of Collateral Agent, for
the benefit of the Secured Parties, securing any Secured Obligations or under
which rights or remedies with respect to such Liens are governed.
“Commercial Tort Claims” means all present and future “commercial tort claims”
(as defined in Article 9 of the UCC).
“Deposit Accounts” means all present and future “deposit accounts” (as defined
in Article 9 of the UCC).
“DIP Financing” has the meaning assigned to that term in Section 7.1.
“Discharge of Revolver Obligations” means, except to the extent otherwise
expressly provided in Section 6.5, the occurrence of the following:
(1)    termination or expiration of all commitments, if any, to extend credit
that would constitute Revolver Obligations;
(2)    payment in full in cash of the principal of and interest (including
default interest and interest accruing on or after the commencement of any
Insolvency Proceeding whether or not such interest would be allowed in such
Insolvency Proceeding) and premium, if any, on all Revolver Obligations (other
than any undrawn Letters of Credit issued under the Revolver Agreement);
(3)    discharge or cash collateralization (in an amount and manner reasonably
satisfactory to the Revolver Agent, but in no event exceeding the lower of (A)
105% of the aggregate undrawn amount and (b) the percentage of the aggregate
undrawn amount required for release of Liens under the terms of the applicable
Revolver Loan Document) of all Letters of Credit issued under the Revolver Loan
Documents and constituting Revolver Obligations; and
(4)    payment in full in cash of all other Revolver Obligations that are
outstanding and unpaid at the time the Indebtedness constituting such Revolver
Obligations is paid in full in cash (other than any obligations for taxes,
costs, indemnifications, reimbursements,

4



--------------------------------------------------------------------------------




damages and other liabilities in respect of which no claim or demand for payment
has been made at such time).
“Discharge of Term Loan Obligations” means, except to the extent otherwise
expressly provided in Section 6.5, the occurrence of the following:
(1)    payment in full in cash of the principal of and interest (including
default interest and interest accruing on or after the commencement of any
Insolvency Proceeding whether or not such interest would be allowed in such
Insolvency Proceeding) and premium, if any, on all Term Loan Obligations; and
(2)    payment in full in cash of all other Term Loan Obligations (including,
without limitation, the Delayed Closing Fee (as defined in that certain Fee
Letter referred to in the Term Loan Agreement)) that are outstanding and unpaid
at the time the Indebtedness constituting the principal of and interest and
premium, if any, on such Term Loan Obligations is paid in full in cash (other
than any obligations for taxes, costs, indemnifications, reimbursements, damages
and other liabilities in respect of which no claim or demand for payment has
been made at such time).
“Disposition” has the meaning assigned to that term in Section 6.1.
“Documents” means all present and future “documents” (as defined in Article 9 of
the UCC).
“EII” has the meaning set forth in the preamble to this Agreement.
“Enforcement” means, collectively or individually, for the Revolver Agent, the
Term Loan Agent or the Collateral Agent (as applicable), when a Revolver Default
or a Term Loan Default, as the case may be, has occurred and is continuing, any
action taken by such Person, or on behalf of such Person, to repossess, or
exercise any remedies with respect to, any amount of Collateral or commence the
judicial enforcement of any of the rights and remedies under the Revolver Loan
Documents or the Term Loan Documents or under any applicable law, but in all
cases excluding the imposition of a default rate or late fee.
“Enforcement Notice” means a written notice delivered, at a time when a Revolver
Default or Term Loan Default has occurred and is continuing, by either the
Revolver Agent or the Term Loan Agent to the other such Person and the
Collateral Agent, announcing that an Enforcement Period has commenced,
specifying the relevant event of default, stating the current balance of the
Revolver Obligations or the current balance of the Term Loan Obligations, as the
case may be, and requesting the current balance owing on the Revolver
Obligations or Term Loan Obligations, as the case may be.
“Enforcement Period” means the period of time following the receipt by the
Collateral Agent of an Enforcement Notice from the Revolver Agent or the Term
Loan Agent, as the case may be, until either (i) in the case of an Enforcement
Period commenced by the Term Loan Agent, the

5



--------------------------------------------------------------------------------




Discharge of Term Loan Obligations, or (ii) in the case of an Enforcement Period
commenced by the Revolver Agent, the Discharge of Revolver Obligations, or (iii)
the Revolver Agent or the Term Loan Agent (as applicable) agree in writing to
terminate the Enforcement Period.
“Equity Collateral” means any Capital Stock of any Subsidiary of any Grantor in
which a security interest is granted under any Collateral Document.
“Event of Default” means any Revolver Default or Term Loan Default, as the
context requires.
“Gateway” has the meaning set forth in the preamble to this Agreement.
“General Intangibles” means all present and future “general intangibles” (as
defined in Article 9 of the UCC).
“Grantors” has the meaning set forth in the preamble to this Agreement.
“Indebtedness” means and includes all obligations that constitute “Debt,”
“Indebtedness”, “Obligations,” “Liabilities” or any similar term within the
meaning of the Revolver Loan Documents or the Term Loan Documents, as
applicable.
“Indenture” has the meaning set forth in the recitals to this Agreement.
“Insolvency Proceeding” means (a) any voluntary or involuntary case or
proceeding under the Bankruptcy Law with respect to any Grantor, (b) any other
voluntary or involuntary insolvency, reorganization or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding with respect to any Grantor or with respect to any of their
respective assets, (c) any liquidation, dissolution, reorganization or winding
up of any Grantor, whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy, or (d) any assignment for the benefit of creditors or
any other marshalling of assets and liabilities of any Grantor.
“Instruments” means all present and future “instruments” (as defined in Article
9 of the UCC).
“Intellectual Property” means the following owned by or licensed to any Grantor:
(a) patents and patent applications, (b) copyrights, including copyrights in
software, (c) trademarks, service marks, trade names, brand names, trade dress,
corporate names, fictitious names, slogans, domain names, designs, and
indicators of source or goodwill, together with all of the goodwill associated
therewith, (d) trade secrets, inventions (whether patented or not), technology,
know-how, data, databases and other confidential or proprietary information, (e)
all issuances, registrations and applications of the foregoing, together with
all provisionals, divisions, continuations, continuations-in-part,
re-examinations, reissues, extensions, supplemental protections, and renewals
thereof, (f) all rights therein throughout the world, (g) all proceeds therefrom
and (h) all rights to sue for, and to obtain damages and equitable relief for,
past, present and future infringement, misappropriation, dilution or violation
thereof.

6



--------------------------------------------------------------------------------




“Intercreditor Agreement Joinder” means an agreement substantially in the form
of Exhibit A.
“Inventory” means all present and future “inventory” (as defined in Article 9 of
the UCC).
“Investment Property” means all present and future “investment property” (as
defined in Article 9 of the UCC).
“Lenders” means, collectively, the Revolver Lenders and the Term Loan Lenders.
“Letter-of-Credit Rights” means all “letter-of-credit rights” (as defined in
Article 9 of the UCC).
“Letter of Credit” means each “letter of credit” (as defined in Article 9 of the
UCC).
“Lien” means, with respect to any property or other asset, any mortgage or deed
of trust, pledge, hypothecation, assignment, deposit arrangement, security
interest, lien (statutory or otherwise), charge, easement, encumbrance,
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever on or with respect to such property or other asset
(including, without limitation, any conditional sale or other title retention
agreement having substantially the same economic effect as any of the
foregoing).
“M&T Credit Agreement” has the meaning set forth in the recitals to this
Agreement.
“Mortgaged Property” shall mean the Term Loan Priority Mortgaged Property and
the Term Loan Exclusive Mortgaged Property.
“Mortgages” means a collective reference to each mortgage, deed of trust and
other document or instrument under which a Lien on any real property located in
the United States and owned (or leased) by any Grantor is granted to Collateral
Agent to secure any Secured Obligations.
“NESL” shall have the meaning set forth in the preamble to this Agreement.
“New Revolver Agent” has the meaning assigned to that term in Section 6.5.
“NY Real Property” means real property located in the State of New York and
owned or leased by any Grantor, including improvements thereon, fixtures
thereto, dedicated processing equipment used thereat (other than Rolling Stock),
minerals contained therein before extraction, and substitutions, replacements,
products, insurance proceeds with respect to and other proceeds of the
foregoing.
“New Term Loan Agent” has the meaning assigned to that term in Section 6.5.
“Notes Intercreditor Agreement” has the meaning set forth in the recitals to
this Agreement.

7



--------------------------------------------------------------------------------




“Payment Intangible” shall be used herein as defined in Article 9 of the UCC,
but in any event shall include, but not be limited to, any right to payment
under which the account debtor’s principal obligation is a monetary obligation.
“Precision” has the meaning set forth in the preamble to this Agreement.
“Prior Revolver Agent” shall have the meaning set forth in the recitals to this
Agreement.
“Protection” has the meaning set forth in the preamble to this Agreement.
“Records” means all present and future “records” (as defined under Article 9 of
the UCC).
“Recovery” has the meaning set forth in Section 7.4.
“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, replace, refund or repay, or to issue other indebtedness, in exchange
or replacement for, such Indebtedness in whole or in part. For purposes of this
definition, the terms “Refinanced” and “Refinancing” shall have correlative
meanings.
“Revolver Access Period” means for each parcel of Mortgaged Property, the
period, after the commencement of an Enforcement Period, which begins on the day
that the Revolver Agent provides Collateral Agent and Term Loan Agent with the
notice of its election to request access pursuant to Section 4.6(b) and ends on
the earliest of (i) the 180th day after the first day on which the Collateral
Agent obtains the ability to use, take physical possession of remove or
otherwise control the use or access to the Revolver Priority Collateral located
on such Mortgaged Property following Enforcement plus such number of days, if
any, after the Collateral Agent obtains access to such Revolver Priority
Collateral that it is stayed or otherwise prohibited by law or court order from
exercising remedies with respect to Revolver Priority Collateral located on such
Mortgaged Property, (ii) the date on which all or substantially all of the
Revolver Priority Collateral located on such Mortgaged Property is removed,
sold, collected or liquidated and (iii) the date on which the Discharge of
Revolver Obligations occurs.
“Revolver Agent” has the meaning set forth in the preamble to this Agreement.
“Revolver Agreement” has the meaning set forth in the recitals to this
Agreement.
“Revolver Collateral” means all Collateral securing the Revolver Obligations.
“Revolver Default” means an “Event of Default” as defined in the Revolver
Agreement.
“Revolver Lenders” means, at any relevant time, the Revolver Agent, the lenders
party to the Revolver Agreement at such time, any other “ABL Secured Parties”
(as such term is defined in the Revolver Agreement) and any other holder (if
any) of the Revolver Obligations.
“Revolver Loan Documents” means the Revolver Agreement, the Collateral Documents
and the “Other Documents” (as defined in the Revolver Agreement) and each of the
other

8



--------------------------------------------------------------------------------




agreements, documents and instruments providing for or evidencing any Revolver
Obligation, and any other document or instrument executed or delivered at any
time in connection with any Revolver Obligations, including any intercreditor or
joinder agreement among holders of Revolver Obligations, to the extent such are
effective at the relevant time, as each may be amended, supplemented, refunded,
deferred, restructured, replaced or Refinanced from time to time in whole or in
part in accordance with the provisions of this Agreement (whether with the
Collateral Agent, the Revolver Secured Parties or other agents and lenders or
otherwise).
“Revolver Obligations” means all “Obligations” as defined in the Revolver
Agreement and the other Revolver Loan Documents. “Revolver Obligations” shall
include, without limitation (a) all interest accrued or accruing (or which
would, absent commencement of an Insolvency Proceeding, accrue) after
commencement of an Insolvency Proceeding in accordance with the rate specified
in the relevant Revolver Loan Document whether or not the claim for such
interest is allowed as a claim in such Insolvency Proceeding and (b) all other
Indebtedness arising under or in connection with the Revolver Loan Documents
that is purported to be secured under the Collateral Documents.
“Revolver Priority Collateral” means the Collateral described on Annex A hereto.
“Revolver Required Lenders” means the “Required Lenders” under and as defined in
the Revolver Agreement.
“Revolver Secured Parties” means the Revolver Agent and the Revolver Lenders.
“Revolver Standstill Period” has the meaning set forth in Section 4.5(a)(1).
“Rolling Stock” means any mobile/portable piece of equipment that typically
moves or is moved by its own wheels, tracks, or skids, including but not limited
to automobiles, trucks (both on road and off road), trailers, tractors,
bulldozers, scrapers, loaders, cranes, excavators, gradalls, drills, pavers,
rollers, milling machines, material transfer vehicles, forklifts, travel lifts,
portable crushers, portable screens, portable conveyors, light plants, arrow
boards included in fixed assets on the Company’s consolidated balance sheet,
portable and fixed crash attenuators included in fixed assets on the Company’s
consolidated balance sheet, message boards included in fixed assets on the
Company’s consolidated balance sheet and any other motor vehicles and mobile
equipment; provided, however, that if any of the foregoing is included as
Inventory of any Grantor, then such asset or assets shall not be “Rolling
Stock.”
“SCI” has the meaning set forth in the preamble to this Agreement.
“Secured Obligations” means the Revolver Obligations and the Term Loan
Obligations.
“Secured Parties” means the Revolver Secured Parties and the Term Loan Secured
Parties.
“Securities Accounts” means all present and future “securities accounts” (as
defined in Article 8 of the UCC), including all monies, “uncertificated
securities,” and “securities entitlements” (as defined in Article S of the UCC)
contained therein.

9



--------------------------------------------------------------------------------




“Security Agreement” means that certain Security Agreement, dated the date
hereof, by and among Collateral Agent, for the benefit of the Secured Parties,
and the Grantors.
“Supporting Obligations” means all present and future “supporting obligations”
(as defined under Article 9 of the UCC).
“Syndication Agent” has the meaning set forth in the Revolver Agreement,
together with its successors and assigns.
“Term Loan Agreement” has the meaning set forth in the recitals to this
Agreement.
“Term Loan Collateral” means all Collateral securing the Term Loan Obligations.
“Term Loan Default” means an “Event of Default” as defined in the Term Loan
Agreement.
“Term Loan Documents” means the Term Loan Agreement, the Collateral Documents
and the “Other Documents” (as defined in the Term Loan Agreement) and each of
the other agreements, documents, and instruments providing for or evidencing any
Term Loan Obligation, and any other document or instrument executed or delivered
at any time in connection with any Term Loan Obligations, as each may be
amended, restated, supplemented, modified, renewed, Refinanced or extended from
time to time in whole or in part in accordance with the provisions of this
Agreement (whether with the Collateral Agent, the Term Loan Secured Parties or
other agents and lenders or otherwise).
“Term Loan Exclusive Mortgaged Property” means (a) the real property listed on
Schedule 2 attached hereto and (b) any NY Real Property that, from time to time,
may become subject to a Lien in favor of the Collateral Agent for the benefit of
the Term Loan Secured Parties and (c) including improvements thereon, fixtures
thereto, dedicated processing equipment used thereat (other than Rolling Stock),
minerals contained therein before extraction, and substitutions, replacement
products, insurance proceeds with respect to and after proceeds of the
foregoing.
“Term Loan Lenders” means, at any relevant time, the lenders party to the Term
Loan Agreement at such time, any other “Term Loan Secured Parties” (as such term
is defined in the Term Loan Agreement) and any other holder (if any) of the Term
Loan Obligations; provided that the “Term Loan Lenders” shall not include the
Term Loan Agent..
“Term Loan Obligations” means all “Obligations” as defined in the Term Loan
Agreement. “Term Loan Obligations” shall include, without limitation (a) all
interest accrued or accruing (or which would, absent commencement of an
Insolvency Proceeding, accrue) after commencement of an Insolvency Proceeding in
accordance with the rate specified in the relevant Term Loan Document whether or
not the claim for such interest is allowed as a claim in such Insolvency
Proceeding and (b) all other Indebtedness arising under or in connection with
the Term Loan Documents that is purported to be secured under the Collateral
Documents.

10



--------------------------------------------------------------------------------




“Term Loan Priority Collateral” means all Collateral, other than the Revolver
Priority Collateral, including, without limitation, the Term Loan Priority
Mortgaged Property and the Term Loan Exclusive Mortgaged Property.
“Term Loan Priority Collateral Deposits” has the meaning assigned to such term
in Section 4.8.
“Term Loan Priority Mortgaged Property” means (a) the real property listed on
Schedule 1 attached hereto and (b) any other Material Real Property (as defined
in the Indenture, but specifically excluding the Term Loan Exclusive Mortgaged
Property) that, from time to time, may become subject to a Lien in favor of the
Collateral Agent for the benefit of the Secured Parties and (c) including
improvements thereon, fixtures thereto, dedicated processing equipment used
thereat (other than Rolling Stock), minerals contained therein before
extraction, and substitutions, replacements, products, insurance proceeds with
respect to and other proceeds of the foregoing.
“Term Loan Standstill Period” has the meaning set forth in Section 4.4(a).
“Term Loan Required Lenders” means the “Required Lenders” under and as defined
in the Term Loan Agreement.
“Term Loan Secured Parties” means the Term Loan Agent and the Term Loan Lenders.
“Trustee” has the meaning set forth in the recitals to this Agreement.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or when the context implies, the Uniform Commercial Code as in
effect from time to time in any other applicable jurisdiction.
“Work Area” has the meaning set forth in the preamble to this Agreement.
1.2    Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:
(a)    any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, modified,
renewed or extended in accordance with the terms hereunder;
(b)    any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;

11



--------------------------------------------------------------------------------




(c)    the words “herein,” “hereof and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;
(d)    all references herein to Sections shall be construed to refer to Sections
of this Agreement;
(e)    the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights; and
(f)    all references to terms defined in the UCC shall have the meaning
ascribed to them therein (unless otherwise specifically defined herein).
Terms used in this Agreement but not defined herein shall have the meanings
given to such terms in the Revolver Agreement or the Term Loan Agreement, as the
context requires. Notwithstanding anything to the contrary in this Agreement,
any references contained herein to any section, clause, paragraph, definition or
other provision of the Revolver Loan Documents or the Term Loan Documents,
including any definition contained in any such document, shall be deemed to be a
reference to such section, clause, paragraph, definition or other provision as
in effect on the date of this Agreement; provided, that any reference to any
such section, clause, paragraph or other provision shall refer to such section,
clause, paragraph or other provision of the Revolver Loan Documents or the Term
Loan Documents, including any definition contained in any such document, as
amended or modified from time to time if such amendment or modification has been
made in accordance with the Revolver Loan Documents or the Term Loan Documents,
as applicable. Notwithstanding the foregoing, whenever any term used in this
Agreement is defined or otherwise incorporated by reference to the Notes
Intercreditor Agreement, the Revolver Agreement or the Term Loan Agreement, such
reference shall be deemed to have the same effect as if such definition or term
had been set forth herein in full.
II.    LIEN PRIORITIES.
2.1    [Reserved.]
2.2    Prohibition on Contesting Liens. The Secured Parties and the Collateral
Agent each agree that it will not (and hereby waives any right to) contest or
support, directly or indirectly, any other Person in contesting, in any
proceeding (including any Insolvency Proceeding), the perfection, priority,
validity or enforceability of a Lien held by or on behalf of any of the Secured
Parties or the Collateral Agent in all or any part of the Collateral, or the
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of the Secured Parties or the
Collateral Agent to enforce this Agreement, including without limitation
Sections 4.4, 4.5 and 5.1.
2.3    No New Liens. So long as the Discharge of Revolver Obligations and the
Discharge of Term Loan Obligations have not occurred, whether or not any
Insolvency Proceeding has been commenced by or against any Grantor, the Secured
Parties, the Collateral Agent and the Grantors

12



--------------------------------------------------------------------------------




each acknowledge and agree that the Grantors shall not, and shall not permit any
other Grantor to, grant or permit any additional Liens on any asset or property
to secure any Revolver Obligations or Term Loan Obligations unless such Lien on
such asset or property is granted to the Collateral Agent, for its own benefit
and the benefit of the Secured Parties, as collateral security for the Secured
Obligations; provided, however, that notwithstanding the foregoing, Liens may be
granted on Term Loan Exclusive Mortgaged Property to secure the Term Loan
Obligations without also securing the Revolver Obligations. In addition, to the
extent that the foregoing provisions are not complied with for any reason,
without limiting any other rights and remedies available hereunder, the
Collateral Agent, the Revolver Agent and the Term Loan Agent agree that any
amounts received by or distributed to any of them pursuant to or as a result of
Liens granted or permitted in contravention of this Section 2.3 shall be subject
to Section 5.2.
III.    APPOINTMENT OF COLLATERAL AGENT
3.1    Appointment, Powers and Immunities.
(a)    Each of the Revolver Agent (on behalf of itself and the Revolver Lenders)
and the Term Loan Agent (on behalf of itself and the Term Loan Lenders) hereby
irrevocably designates, appoints and authorizes PNC Bank, National Association
(and any successor Collateral Agent appointed pursuant to Section 3.7 hereof) to
act as Collateral Agent hereunder and under the Collateral Documents with such
powers as are specifically delegated to Collateral Agent by the terms of this
Agreement and the Collateral Documents, together with such other powers as are
reasonably incidental thereto.
(b)    The Collateral Agent hereby accepts its appointment as the Collateral
Agent hereunder upon the terms and conditions of this Agreement and the
Collateral Documents, and hereby agrees to act as representative and bailee with
respect to the Collateral for the benefit of the Secured Parties upon the terms
and conditions of this Agreement and the Collateral Documents.
(c)    The Collateral Agent (i) shall have no duties or responsibilities except
those expressly set forth in this Agreement and the Collateral Documents, and
shall not by reason of this Agreement or any Collateral Documents be a trustee
or fiduciary for any Lender; (ii) shall not be responsible to Lenders for any
recitals, statements, representations or warranties contained in this Agreement
or in any of the Collateral Documents, or in any certificate or other document
referred to or provided for in, or received by any of them in connection with
this Agreement or any Collateral Documents, or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any Collateral Documents or for any failure by any Grantor, Grantor or any other
Person (other than the Collateral Agent) to perform any of its obligations
hereunder or thereunder; and (iii) except as expressly provided herein, shall
not be responsible to Lenders for any action lawfully taken or omitted to be
taken by it hereunder or under any Collateral Documents, except to the extent
any of the foregoing are found to have resulted from its own gross negligence or
willful misconduct as determined by a final judgment of a court of competent
jurisdiction. Collateral Agent may employ agents and attorneys-in-fact and shall
not be responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care.

13



--------------------------------------------------------------------------------




3.2    Reliance by Collateral Agent. The Collateral Agent shall be entitled to
rely upon any certification, notice or other communication (including any
thereof by telephone, telecopy, telex, telegram or cable) believed by it to be
genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, without inquiry or investigation and upon advice and
statements of legal counsel, independent accountants and other experts selected
by the Collateral Agent in good faith. As to any matters not expressly provided
for by this Agreement or any Collateral Document, Collateral Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder or
thereunder in accordance with instructions given by Revolver Agent in respect of
any Revolver Priority Collateral or given by Term Loan Agent in respect of any
Term Loan Priority Collateral, and such instructions of Revolver Agent or Term
Loan Agent, as the case may be, and any action taken or failure to act pursuant
thereto shall be binding on all Secured Parties.
3.3    Indemnification. Each of the Revolver Agent (on behalf of itself and the
Revolver Lenders) and the Term Loan Agent (on behalf of itself and the Term Loan
Lenders) agrees to indemnify the Collateral Agent (to the extent not indemnified
or reimbursed by Grantors and without limiting the obligations of Grantors) on a
pro rata basis (to be calculated based on a fraction expressed as a percentage,
the numerator of which is the aggregate principal amount of Secured Obligations
represented by either the Revolver Agent or Term Loan Agent, as the case may be,
and the denominator of which is the sum of all Secured Obligations then
outstanding), for any and all claims of any kind and nature whatsoever that may
be imposed on, incurred by or asserted against the Collateral Agent arising out
of or by reason of any investigation in or in any way relating to or arising out
of any directions or instructions given to the Collateral Agent under this
Agreement or any other Collateral Documents (including the costs and reasonable
expenses that Collateral Agent is obligated to pay) or the enforcement of any of
the terms hereof or thereof; provided, that, no Grantor shall be liable for any
of the foregoing to the extent it arises from the gross negligence or willful
misconduct of the party to be indemnified as determined by a final judgment of a
court of competent jurisdiction.
3.4    Non‑Reliance on Collateral Agent and Other Lenders. Each of the Revolver
Agent (on behalf of itself and the Revolver Lenders) and the Term Loan Agent (on
behalf of itself and the Term Loan Lenders) agrees that it has, independently
and without reliance on Collateral Agent or any other Secured Party, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis of each Grantor and each other Grantor and has made its own
decision to enter into the Term Loan Documents and the Revolver Loan Documents,
respectively, and that it will, independently and without reliance upon
Collateral Agent or any other Secured Party, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under the Term Loan
Documents and the Revolver Loan Documents, respectively. Except as expressly
provided herein or in any Collateral Documents, Collateral Agent shall not be
required to keep itself informed as to the performance or observance by any
Grantor of any term or provision of this Agreement or any Collateral Documents
or any other document referred to or provided for herein or therein or to
inspect the properties or books of any Grantor. Except as otherwise expressly
provided for herein, Collateral Agent shall not have any duty or responsibility
to provide any Secured Party with any credit or other information

14



--------------------------------------------------------------------------------




concerning the affairs, financial condition or business of any Grantor that may
come into the possession of Collateral Agent.
3.5    Failure to Act. The Collateral Agent shall in all cases be fully
justified in failing or refusing to act under any direction or instruction with
respect to the Collateral hereunder and under any Collateral Documents unless it
shall receive further assurances to its satisfaction from the Agent directing or
instructing the Collateral Agent of their indemnification obligations under
Section 3.3 hereof against any and all liability and expense that may be
incurred by the Collateral Agent by reason of taking or continuing to take any
such action. The Collateral Agent shall only (i) act with respect to the
Revolver Priority Collateral pursuant to an Authorized Revolver Act and (ii) act
with respect to the Term Loan Priority Collateral pursuant to an Act of Term
Loan Required Lenders.
3.6    Concerning the Collateral and Collateral Documents.
(a)    Each of the Revolver Agent (on behalf of itself and the Revolver Lenders)
and the Term Loan Agent (on behalf of itself and the Term Loan Lenders)
authorizes and directs Collateral Agent to enter into the Collateral Documents,
the Intercreditor Joinder Agreement, the Notes Intercreditor Agreement and any
amendments thereto. Each of the Revolver Agent (on behalf of itself and the
Revolver Lenders) and the Term Loan Agent (on behalf of itself and the Term Loan
Lenders) agrees that any action taken by Collateral Agent in accordance with the
terms of this Agreement or the Collateral Documents or the Notes Intercreditor
Agreement relating to the Collateral, and the exercise by Collateral Agent of
its powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Secured Parties.
(b)    Collateral Agent shall have no obligation whatsoever to any Secured Party
or any other Person to investigate, confirm or assure that the Collateral exists
or is owned by any Grantor or other Grantor or is cared for, protected or
insured or has been encumbered, or that the Liens granted to Collateral Agent
under the Collateral Documents or otherwise have been properly or sufficiently
or lawfully created, perfected, protected or enforced or are entitled to any
particular priority. Except as expressly provided in Sections 3.1(b), 3.1(c) and
3.4 hereof, (1) Collateral Agent shall have no obligation whatsoever to any
Secured Party to exercise at all or in any particular manner, or to continue
exercising, any of the rights, authorities and powers granted or available to
Collateral Agent in this Agreement or in any of the Collateral Documents, (1)
Collateral Agent may act in any manner it may deem appropriate, in its
discretion, with respect to the Collateral or any act, omission or event related
thereto, and (1) Collateral Agent shall have no duty or liability whatsoever to
any Secured Party, except for any liability to a Secured Party as a result of
any action by Collateral Agent that is determined to constitute gross negligence
or willful misconduct pursuant to a final, non-appealable judgment of a court of
competent jurisdiction.
3.7    Resignation. Collateral Agent may resign at any time by giving thirty
(30) days prior written notice thereof to the Revolver Agent and Term Loan
Agent. Upon receipt of such notice, a successor Collateral Agent may be
appointed by an Act of Required Lenders, and if no successor Collateral Agent
has been appointed after such thirty (30) day period, the outgoing Collateral
Agent may appoint a successor Collateral Agent in consultation with the Secured
Parties; provided,

15



--------------------------------------------------------------------------------




however, that such successor Collateral Agent shall (i) be a nationally
recognized bank or trust company in good standing and having power to act as
Collateral Agent hereunder, incorporated or chartered under the laws of the
United States of America or any State thereof or the District of Columbia, (ii)
have its principal corporate trust office within the 48 contiguous States, (iii)
have capital, surplus and undivided profits of not less than $100,000,000, and
(iv) not be a Lender at the time of appointment as successor Collateral Agent.
After the Discharge of Revolver Obligations and the termination of the Revolver
Loan Documents, Term Loan Agent shall have the right to require Collateral Agent
to resign by giving notice thereof to Collateral Agent. In the event of any such
resignation, Term Loan Agent shall have the right to appoint a successor agent
reasonably acceptable to the Term Loan Lenders. Upon the acceptance of any
appointment as agent hereunder by a successor agent and the delivery of any
Collateral that is the possession of the retiring Collateral Agent, (a) the
successor agent shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Collateral Agent, (b) the retiring
Collateral Agent shall have no further duties and obligations hereunder and (c)
the retiring Collateral Agent shall, at the expense of the Grantors and without
representation, warranty or recourse, execute and deliver such documents,
instruments and agreements as are reasonably necessary to effect an assignment
of the rights and obligations of the retiring Collateral Agent to the successor
Collateral Agent. After any retiring Collateral Agent’s resignation or removal
hereunder as Collateral Agent, the provisions of this Section 3 shall continue
in effect for its benefit in respect of any actions taken or omitted to be taken
by it while it was acting as Collateral Agent.
IV.    ENFORCEMENT.
4.1    Enforcement Rights - Generally.
(a)    Collateral Agent shall have the exclusive right to manage, perform and
enforce the terms of the Collateral Documents with respect to the Collateral, to
exercise and enforce all privileges and rights thereunder in accordance with the
terms of this Agreement in respect of the Collateral, including, without
limitation, the exclusive right to administer, take or retake control or
possession of any Collateral, to hold, prepare for sale, process, sell, lease,
dispose of, or liquidate any Collateral, to foreclose or forbear from
foreclosure in respect of any Collateral, seeking or not seeking relief from any
stay against foreclosure or other remedies in any Insolvency Proceeding in
respect of any Collateral and the acceptance of any Collateral in full or
partial satisfaction of any Secured Obligations, provided that nothing herein
shall alter any Secured Party’s entitlement to the proceeds of such Collateral
pursuant to Section 5.1 and 5.2 hereof.
(b)    Uniform Commercial Code financing statements, mortgages, debentures and
other instruments to perfect the Liens of Collateral Agent for the benefit of
the Secured Parties in the applicable Collateral shall be filed by Collateral
Agent naming Collateral Agent as the secured party. No other Secured Party shall
file any Uniform Commercial Code financing statements, mortgages, debentures or
other instruments with respect to the Collateral, unless Collateral Agent shall
fail to do so within five (5) business days of receiving notice that such
instruments have not been properly filed or have lapsed.
4.2    [Reserved.]

16



--------------------------------------------------------------------------------




4.3    [Reserved.]
4.4    Exercise of Remedies    Restrictions on Term Loan Secured Parties.
(a)    Subject to clause (c) below, until the Discharge of Revolver Obligations
has occurred, whether or not any Insolvency Proceeding has been commenced by or
against any Grantor, the Collateral Agent (unless pursuant to an Authorized
Revolver Act) and the Term Loan Secured Parties will not (and will not direct or
instruct Collateral Agent to):
(1)    exercise or seek to exercise, directly or indirectly, any Enforcement
with respect to any Revolver Priority Collateral (including the exercise of any
right of setoff or any right under any Account Agreement, landlord waiver or
bailee’s letter or similar agreement or arrangement to which the Collateral
Agent, Term Loan Agent or any Term Loan Lender is a party and which directly
relates to the Revolver Priority Collateral) or institute any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure); provided, however, that the Collateral Agent may pursuant to an
Act of Term Loan Required Lenders exercise any or all of such rights or remedies
after a period of at least 180 days has elapsed since the later of: (i) the date
on which the Term Loan Agent first declares the existence of a Term Loan Default
and demands the repayment of all the principal amount of any Term Loan
Obligations; and (ii) the date on which the Revolver Agent received notice from
the Term Loan Agent of such declarations of a Term Loan Default (the “Term Loan
Standstill Period”); provided, further, however, that notwithstanding anything
herein to the contrary, in no event shall the Collateral Agent, the Term Loan
Agent or any Term Loan Lender undertake any Enforcement (other than those under
Section 4.6) with respect to the Revolver Priority Collateral if,
notwithstanding the expiration of the Term Loan Standstill Period, the
Collateral Agent pursuant to an Authorized Revolver Act shall have commenced and
be diligently pursuing the exercise of their rights or remedies with respect to
all or any material portion of such Revolver Priority Collateral (prompt notice
of such exercise to be given to the Term Loan Agent, provided, that a failure to
give such notice shall not affect the Revolver Agent’s rights hereunder);
(2)    contest, protest or object to any foreclosure proceeding or action
brought by the Collateral Agent on behalf of Revolver Agent or any Revolver
Lender or any other exercise by the Collateral Agent on behalf of Revolver Agent
or any Revolver Lender of any rights and remedies relating to the Revolver
Priority Collateral, whether under the Revolver Loan Documents or otherwise; and
(3)    subject to their rights under clause (a)(1) above and except as may be
permitted in Section 4.4(c), object to the forbearance by the Revolver Agent or
the Revolver Lenders from directing or instructing Collateral Agent to bring or
otherwise pursue any Enforcement;
provided, however, that, in the case of (1), (2) and (3) above, the Liens
granted to secure the Secured Obligations shall attach to any proceeds resulting
from actions taken by the Collateral Agent for or on behalf of the Revolver
Secured Parties in accordance with this Agreement after application of

17



--------------------------------------------------------------------------------




such proceeds to the extent necessary to meet the requirements of a Discharge of
Revolver Obligations.
(b)    Until the Discharge of Revolver Obligations has occurred, whether or not
any Insolvency Proceeding has been commenced by or against any Grantor, the
Collateral Agent, pursuant to an Authorized Revolver Act, shall have the
exclusive right, subject to Section 4.4(a), to enforce rights, exercise remedies
(including set-off, recoupment and the right to credit bid their debt) and in
connection therewith (including voluntary Dispositions of Revolver Priority
Collateral by the respective Grantors after an Revolver Default) make
determinations regarding the release, disposition, or restrictions with respect
to the Revolver Priority Collateral without any consultation with or the consent
of the Term Loan Agent or any Term Loan Lender; provided, however, that the Lien
securing the Secured Obligations shall remain on the proceeds (other than those
properly applied to the Revolver Obligations) of such Revolver Priority
Collateral released or disposed of subject to Section 5.1. In exercising rights
and remedies with respect to the Revolver Priority Collateral, Collateral Agent,
on behalf of the Revolver Secured Parties, may enforce the provisions of the
applicable Revolver Loan Documents and exercise remedies thereunder, all in such
order and in such manner as they may determine in their sole discretion. Such
exercise and enforcement shall include the rights of Collateral Agent or such
other agent appointed by Collateral Agent to sell or otherwise dispose of the
Revolver Priority Collateral upon foreclosure, to incur reasonable expenses in
connection with such sale or disposition, and to exercise all the rights and
remedies of a secured creditor under the UCC and of a secured creditor under the
Bankruptcy Laws of any applicable jurisdiction; provided, that unless and until
the Collateral Agent shall have received such direction, the Collateral Agent
may take such action, or refrain from taking such action, in order to preserve
or protect its Liens on the Collateral, with respect to any Event of Default as
it shall deem advisable in the best interests of the Secured Parties.
(c)    Notwithstanding the foregoing, any Term Loan Secured Party and the
Collateral Agent (pursuant to an Act of Term Loan Required Lenders) may:
(1)    file a claim or statement of interest with respect to the Term Loan
Obligations; provided that an Insolvency Proceeding has been commenced by or
against any Grantor;
(2)    take any action (not adverse to the status of the Liens of the Revolver
Agent or the Revolver Lenders on the Revolver Priority Collateral, or the rights
of the Revolver Agent or any Revolver Lenders to exercise remedies in respect
thereof) in order to create, perfect, preserve or protect (but not enforce) the
Lien on any of the Collateral;
(3)    file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the Term
Loan Lenders, including any claims secured by the Revolver Priority Collateral,
if any, in each case in accordance with the terms of this Agreement;
(4)    file any pleadings, objections, motions or agreements which assert rights
or interests that are available to unsecured creditors of the Grantors arising
under either any

18



--------------------------------------------------------------------------------




Insolvency Proceeding or applicable non-bankruptcy law, in each case not
inconsistent with the terms of this Agreement;
(5)    vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the Term Loan Obligations and
the Collateral;
(6)    exercise any of Term Loan Agent’s or Term Loan Lenders’ rights or
remedies with respect to any of the Revolver Priority Collateral after the
termination of the Term Loan Standstill Period to the extent permitted by
Section 4.4(a)(1);
(7)    make a cash bid on all or any portion of the Revolver Priority Collateral
in any foreclosure proceeding or action;
(8)    credit bid on all or any portion of the Collateral, provided that any
obligations secured by prior Liens thereon are discharged prior to or in
connection with any such credit bid;
(9)    join in any judicial proceedings commenced by the Collateral Agent to
enforce Liens on the Revolver Priority Collateral, provided, however, that they
may not interfere with the enforcement actions of the Collateral Agent; and
(10)    engage consultants, valuation firms, investment bankers, and perform or
engage third parties to perform audits, examinations, and appraisals of the
Collateral for the sole purpose of valuing such collateral and not for the
purpose of marketing or conducting a disposition of such collateral;
provided, however, that any Term Loan Secured Party shall not take any of the
foregoing actions if they would interfere in any material respect with the
enforcement by the Collateral Agent acting on behalf of the Revolver Agent or
the Revolver Lenders on the Revolver Priority Collateral.
The Term Loan Agent, on behalf of itself and the Term Loan Lenders, agrees that
it will not take or receive any Revolver Priority Collateral or any proceeds of
such Revolver Priority Collateral in connection with the exercise of any right
or remedy (including set-off and recoupment) with respect to any such Revolver
Priority Collateral in its capacity as a creditor in violation of this
Agreement. Without limiting the generality of the foregoing, unless and until
the Discharge of Revolver Obligations has occurred, except as expressly provided
in Sections 4.4(a) and this Section 4.4(c), the sole right of the Term Loan
Secured Parties with respect to the Revolver Priority Collateral is to hold a
Lien (if any) on such Revolver Priority Collateral, through Collateral Agent,
pursuant to the applicable Term Loan Documents for the period and to the extent
granted therein and to receive a share of the proceeds thereof, if any, after
the Discharge of Revolver Obligations has occurred.
(d)    Subject to Sections 4.4(a) and (c) and Section 4.6:

19



--------------------------------------------------------------------------------




(1)    the Term Loan Agent, for itself and on behalf of the Term Loan Lenders
and the Collateral Agent (unless directed by an Authorized Revolver Act), each
acknowledges and agrees that it will not take any action that would hinder any
exercise of remedies under the Revolver Loan Documents or that is otherwise
prohibited hereunder, including any sale, lease, exchange, transfer or other
disposition of any Revolver Priority Collateral, whether by foreclosure or
otherwise;
(2)    the Term Loan Agent, for itself and on behalf of the Term Loan Lenders,
hereby waives any and all rights the Term Loan Agent and the respective Term
Loan Lenders, as applicable, may have to object to the manner in which the
Revolver Agent or the Revolver Lenders, or the Collateral Agent acting on their
behalf, seek to enforce or collect the Revolver Obligations or the Liens on the
Revolver Priority Collateral securing the Revolver Obligations granted in any of
the Revolver Loan Documents or undertaken in accordance with this Agreement,
regardless of whether any action or failure to act by or on behalf of the
Revolver Agent or Revolver Lenders is adverse to the interests of the Term Loan
Lenders; and
(3)    the Term Loan Agent, for itself and on behalf of the Term Loan Lenders,
hereby acknowledges and agrees that no covenant, agreement or restriction
contained in any Term Loan Document (other than this Agreement) shall be deemed
to restrict in any way the rights and remedies of the Collateral Agent, the
Revolver Agent or the Revolver Lenders with respect to the enforcement of the
Liens on the Revolver Priority Collateral as set forth in this Agreement and the
Revolver Loan Documents.
(e)    Notwithstanding anything to the contrary contained in this Agreement, the
Term Loan Secured Parties may exercise rights and remedies as unsecured
creditors against the Grantors that have guaranteed or granted Liens to secure
the Term Loan Obligations, and the Term Loan Agent and the Collateral Agent,
pursuant to an Act of Term Loan Required Lenders, may exercise rights and
remedies as an unsecured creditor with respect to the Term Loan Priority
Collateral in accordance with the terms of the Term Loan Documents and
applicable law; provided. however, that in the event that the Term Loan Agent
becomes a judgment Lien creditor in respect of Revolver Priority Collateral as a
result of its enforcement of its rights as an unsecured creditor with respect to
the Term Loan Obligations, such judgment Lien (and any proceeds realized
thereon) shall be subject to the terms of this Agreement for all purposes
(including in relation to the Revolver Obligations) as the other Liens securing
the Term Loan Obligations are subject to this Agreement.
(f)    Nothing in this Agreement shall prohibit the receipt by the Term Loan
Agent or Term Loan Lenders of the required payments of interest, principal and
other amounts owed in respect of its Term Loan Obligations, so long as such
receipt is not the direct or indirect result of the exercise by the Collateral
Agent, the Term Loan Agent or such Term Loan Lender of rights or remedies as a
secured creditor in respect of the Revolver Priority Collateral (including
set-off and recoupment) or enforcement in contravention of this Agreement of any
Lien held by any of them. Nothing in this Agreement shall be construed to impair
or otherwise adversely affect any rights or remedies the Revolver Agent or the
Revolver Lenders may have against the Grantors under the Revolver Loan
Documents.

20



--------------------------------------------------------------------------------




4.5    Exercise of Remedies — Restrictions on Revolver Secured Parties.
(c)    Subject to clause (c) below, until the Discharge of Term Loan Obligations
has occurred, whether or not any Insolvency Proceeding has been commenced by or
against any Grantor, the Collateral Agent (unless pursuant to an Act of Term
Loan Required Lenders) and the Revolver Secured Parties will not (and will not
direct or instruct Collateral Agent to):
(4)    exercise or seek to exercise, directly or indirectly, any Enforcement
with respect to any Term Loan Priority Collateral (including the exercise of any
right of setoff or any right under any Account Agreement, landlord waiver or
bailee’s letter or similar agreement or arrangement to which the Collateral
Agent, the Revolver Agent or any Revolver Lender is a party and which directly
relates to the Term Loan Priority Collateral) or institute any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure); provided, however, the Collateral Agent may pursuant to an
Authorized Revolver Act exercise any or all of such rights or remedies with
respect to the Term Loan Priority Collateral (other than the Term Loan Exclusive
Mortgaged Property) after the passage of a period of at least 180 days has
elapsed since the later of: (x) the date on which the Revolver Agent first
declares the existence of any Revolver Default and demands the repayment of all
the principal amount of any Revolver Obligations; and (y) the date on which the
Term Loan Agent received notice from the Revolver Agent of such declarations of
any Revolver Default (the “Revolver Standstill Period”); provided, further,
however, that notwithstanding anything herein to the contrary, in no event shall
the Collateral Agent, the Revolver Agent or any Revolver Lender, or Collateral
Agent acting on their behalf, undertake any Enforcement (other than those under
Section 4.6) with respect to the Term Loan Priority Collateral if,
notwithstanding the expiration of the Revolver Standstill Period, the Collateral
Agent pursuant to an Act of Term Loan Required Lenders shall have commenced and
be diligently pursuing the exercise of the rights or remedies of Term Loan Agent
or Term Loan Lenders with respect to all or any material portion of such Term
Loan Priority Collateral (prompt notice of such exercise to be given to the
Revolver Agent, provided, that a failure to give such notice shall not affect
the Term Loan Agent’s rights hereunder);
(5)    contest, protest or object to any foreclosure proceeding or action
brought by the Collateral Agent on behalf of Term Loan Agent or any Term Loan
Lender or any other exercise by the Collateral Agent on behalf of Term Loan
Agent or any Term Loan Lender of any rights and remedies relating to the Term
Loan Priority Collateral, whether under the Term Loan Documents or otherwise;
and
(6)    subject to their rights under clause (a)(1) above and except as may be
permitted in Section 4.5(c), object to the forbearance by the Term Loan Agent or
any Term Loan Lender from instructing Collateral Agent to bring or pursue any
Enforcement;
provided, however, that in the case of (1), (2) and (3) above, the Liens granted
to secure the Secured Obligations shall attach to any proceeds resulting from
actions taken by or on behalf of the Term

21



--------------------------------------------------------------------------------




Loan Secured Parties in accordance with this Agreement after application of such
proceeds to the extent necessary to meet the requirements of a Discharge of Term
Loan Obligations.
(d)    Until the Discharge of Term Loan Obligations has occurred, whether or not
any Insolvency Proceeding has been commenced by or against any Grantor, the
Collateral Agent at pursuant to an Act of Term Loan Required Lenders shall have
the exclusive right, subject to Section 4.5(a), to enforce rights, exercise
remedies (including set-off, recoupment and the right to credit bid their debt)
and, subject to Section 6.1, in connection therewith (including voluntary
Dispositions of Term Loan Priority Collateral by the respective Grantors after a
Term Loan Default) make determinations regarding the release, disposition, or
restrictions with respect to the Term Loan Priority Collateral without any
consultation with or the consent of the Revolver Agent or any Revolver Lender;
provided, however, that the Lien securing the Secured Obligations shall remain
on the proceeds (other than those properly applied to the Term Loan Obligations)
of such Term Loan Priority Collateral released or disposed of subject to the
Section 5.1. In exercising rights and remedies with respect to the Term Loan
Priority Collateral, the Term Loan Secured Parties, acting through the
Collateral Agent, may enforce the provisions of the applicable Term Loan
Documents and exercise remedies thereunder, all in such order and in such manner
as they may determine in their sole discretion. Such exercise and enforcement
shall include the rights of Collateral Agent or an agent appointed by them to
sell or otherwise dispose of the Term Loan Priority Collateral upon foreclosure,
to incur reasonable expenses in connection with such sale or disposition, and to
exercise all the rights and remedies of a secured creditor under the UCC and of
a secured creditor under the Bankruptcy Laws of any applicable jurisdiction;
provided, that unless and until the Collateral Agent shall have received such
direction, the Collateral Agent may take such action, or refrain from taking
such action, in order to preserve or protect its Liens on the Collateral, with
respect to any Event of Default as it shall deem advisable in the best interests
of the Secured Parties.
(e)    Notwithstanding the foregoing, any Revolver Secured Party and the
Collateral Agent (pursuant to an Authorized Revolver Act) may:
(1)    file a claim or statement of interest with respect to the Revolver
Obligations; provided that an Insolvency Proceeding has been commenced by or
against any Grantor;
(2)    take any action (not adverse to the status of the Liens of the Term Loan
Agent or the Term Loan Lenders on the Term Loan Priority Collateral, or the
rights of the Term Loan Agent or any Term Loan Lender to exercise remedies in
respect thereof) in order to create, perfect, preserve or protect (but not
enforce) its Lien on any of the Term Loan Priority Collateral (other than the
Term Loan Exclusive Mortgaged Property);
(3)    file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the Revolver
Lenders, including any claims secured by the Term Loan Priority Collateral
(other than the Term Loan Exclusive Mortgaged Property), if any, in each case,
in accordance with terms of this Agreement;

22



--------------------------------------------------------------------------------




(4)    file any pleadings, objections, motions or agreements which assert rights
or interests that are available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement;
(5)    vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the Revolver Obligations and
the Collateral;
(6)    exercise any of the rights or remedies of Term Loan Agent or any Term
Loan Lender with respect to any of the Term Loan Priority Collateral (other than
the Term Loan Exclusive Mortgaged Property) after the termination of the
Revolver Standstill Period, to the extent permitted by Section 4.5(a)(1);
(7)    make a cash bid on all or any portion of the Term Loan Priority
Collateral in any foreclosure proceeding or action;
(8)    credit bid on all or any portion of the Collateral (other than the Term
Loan Exclusive Mortgaged Property), provided that any obligations secured by
prior Liens thereon are discharged prior to or in connection with any such
credit bid;
(9)    join in any judicial proceedings commenced by the Collateral Agent to
enforce Liens on the Term Loan Priority Collateral (other than the Term Loan
Exclusive Mortgaged Property), provided, however, that they may not interfere
with the enforcement actions of the Collateral Agent; and
(10)    engage consultants, valuation firms, investment bankers, and perform or
engage third parties to perform audits, examinations, and appraisals of the
Revolver Priority Collateral or the Term Loan Priority Collateral (other than
the Term Loan Exclusive Mortgaged Property) for the sole purpose of valuing such
collateral and not for the purpose of marketing or conducting a disposition of
such collateral;
provided, however, that any Revolver Secured Party shall not, and shall not
instruct Collateral Agent to, take any of the foregoing actions if they would
interfere in any material respect with the enforcement by the Collateral Agent
acting on behalf of the Term Loan Agent or the Term Loan Lenders on the Term
Loan Priority Collateral.
The Revolver Agent, on behalf of itself and the Revolver Lenders, agrees that it
will not take or receive any Term Loan Priority Collateral or any proceeds of
such Term Loan Priority Collateral in connection with the exercise of any right
or remedy (including set-off and recoupment) with respect to any such Term Loan
Priority Collateral in its capacity as a creditor in violation of this
Agreement. Without limiting the generality of the foregoing, unless and until
the Discharge of Term Loan Obligations has occurred, except as expressly
provided in Sections 4.5(a) and this Section 4.5(c), the sole right of the
Revolver Secured Parties with respect to the Term Loan Priority Collateral
(other than the Term Loan Exclusive Mortgaged Property) is to hold a Lien (if
any) on such Term

23



--------------------------------------------------------------------------------




Loan Priority Collateral, through Collateral Agent, pursuant to the applicable
Revolver Loan Documents for the period and to the extent granted therein and to
receive a share of the proceeds thereof, if any, after the Discharge of Term
Loan Obligations has occurred.
(f)    Subject to Sections 4.5(a) and (c) and Sections 4.6:
(1)    the Revolver Agent, on behalf of itself and the Revolver Lenders, and the
Collateral Agent (unless directed by an Act of Term Loan Required Lenders) each
acknowledges and agrees that it will not take any action that would hinder any
exercise of remedies under the Term Loan Documents or that is otherwise
prohibited hereunder, including any sale, lease, exchange, transfer or other
disposition of the Term Loan Priority Collateral, whether by foreclosure or
otherwise;
(2)    the Revolver Agent, on behalf of itself and the Revolver Lenders, hereby
waives any and all rights it or the Revolver Lenders may have to object to the
manner in which the Collateral Agent acting on behalf of the Term Loan Secured
Parties, seeks to enforce or collect the Term Loan Obligations or the Liens on
the Term Loan Priority Collateral securing the Term Loan Obligations granted in
any of the Term Loan Documents or undertaken in accordance with this Agreement,
regardless of whether any action or failure to act by or on behalf of the Term
Loan Agent or Term Loan Lenders, or Collateral Agent acting on their behalf, is
adverse to the interest of the Revolver Lenders; and
(3)    the Revolver Agent, on behalf of itself and the Revolver Lenders, hereby
acknowledges and agrees that no covenant, agreement or restriction contained in
any Revolver Loan Document (other than this Agreement) shall be deemed to
restrict in any way the rights and remedies of the Collateral Agent, the Term
Loan Agent or any Term Loan Lender with respect to the enforcement of its Liens
on the Term Loan Priority Collateral as set forth in this Agreement and the Term
Loan Documents.
(g)    Notwithstanding anything to the contrary contained in this Agreement, the
Revolver Secured Parties may exercise rights and remedies as unsecured creditors
against any Grantor that has guaranteed or granted Liens to secure the Revolver
Obligations and the Revolver Agent, on behalf of the Revolver Lenders, and the
Collateral Agent, pursuant to an Authorized Revolver Act, may exercise rights
and remedies as an unsecured creditor with respect to the Revolver Priority
Collateral in accordance with the terms of the Revolver Loan Documents and
applicable law; provided, however, that in the event that the Revolver Agent or
the Collateral Agent becomes a judgment Lien creditor in respect of Term Loan
Priority Collateral as a result of its enforcement of its rights as an unsecured
creditor with respect to the Revolver Obligations, such judgment Lien (and any
proceeds realized thereon) shall be subject to the terms of this Agreement for
all purposes (including in relation to the Term Loan Obligations) as the other
Liens securing the Revolver Obligations are subject to this Agreement.
(h)    Nothing in this Agreement shall prohibit the receipt by the Revolver
Agent or any Revolver Lender of the required payments of interest, principal and
other amounts owed in respect of its Revolver Obligations, so long as such
receipt is not the direct or indirect result of the exercise

24



--------------------------------------------------------------------------------




by the Collateral Agent, the Revolver Agent or such Revolver Lender of rights or
remedies as a secured creditor in respect of the Term Loan Priority Collateral
(including set-off or recoupment) or enforcement in contravention of this
Agreement of any Lien held by any of them. Nothing in this Agreement shall be
construed to impair or otherwise adversely affect any rights or remedies the
Term Loan Agent or the Term Loan Lenders may have against the Grantors under the
Term Loan Documents.
4.6    Exercise of Remedies — Collateral Access Rights.
(a)    The Revolver Agent agrees not to instruct or otherwise cause Collateral
Agent to commence Enforcement until an Enforcement Notice has been given to the
Term Loan Agent by the Revolver Agent. Subject to the provisions of Section 4.4,
the Term Loan Agent may, to the extent permitted by applicable law, join in any
judicial proceedings commenced by the Collateral Agent to enforce Liens on the
Revolver Priority Collateral; provided that neither the Term Loan Agent nor the
Term Loan Lenders shall interfere with the Enforcement actions of the Collateral
Agent with respect to the Revolver Priority Collateral.
(b)    If the Collateral Agent or any of its agents or representatives, or any
third party pursuant to any Enforcement undertaken by or on behalf of the Term
Loan Agent or receiver, shall obtain possession or physical control of any item
of Term Loan Priority Collateral (including any contracts, documents, books,
records and other information with respect to any Term Loan Priority Mortgaged
Property), the Collateral Agent shall promptly notify in writing the Revolver
Agent of that fact and the Revolver Agent shall, within ten (10) Business Days
thereafter, notify in writing the Term Loan Agent or, if applicable, any such
third party (at such address to be provided by the Term Loan Agent, as
applicable, in connection with the applicable Enforcement), as to whether the
Revolver Agent desires the Collateral Agent to exercise access rights under this
Agreement for any purpose permitted under the Revolver Loan Documents (including
enforcement of rights and remedies), at which time the parties shall confer in
good faith to coordinate with respect to the Revolver Agent’s exercise of such
access rights.
(c)    The Term Loan Agent agrees not to instruct or otherwise cause Collateral
Agent to commence Enforcement until an Enforcement Notice has been given to the
Revolver Agent by the Term Loan Agent. Subject to the provisions of Section 4.5,
the Revolver Agent may, to the extent permitted by applicable law, join in any
judicial proceedings commenced by or on behalf of the Collateral Agent to
enforce Liens on the Term Loan Priority Collateral, provided that neither the
Revolver Agent nor the Revolver Lenders shall interfere with the Enforcement
actions of the Collateral Agent with respect to the Term Loan Priority
Collateral.
(d)    If the Collateral Agent, or any of its agents or representatives, or any
third party pursuant to any Enforcement undertaken by or on behalf of the
Collateral Agent or receiver, shall obtain possession or physical control of any
item of Revolver Priority Collateral (including any contracts, documents, books,
records and other information with respect to the Term Loan Priority
Collateral), the Collateral Agent shall promptly notify in writing the Term Loan
Agent of that fact and the Term Loan Agent shall, within ten (10) Business Days
thereafter, notify in writing the Collateral Agent, the Revolver Agent or, if
applicable, any such third party (at such address to be

25



--------------------------------------------------------------------------------




provided by the Revolver Agent in connection with the applicable Enforcement),
as to whether the Term Loan Agent desires the Collateral Agent to exercise
access rights under this Agreement for any purpose permitted under the Term Loan
Documents (including enforcement of rights and remedies), at which time the
parties shall confer in good faith to coordinate with respect to the Term Loan
Agent’s exercise of such access rights.
(e)    Upon delivery of notice to the Term Loan Agent as provided in Section
4.6(b), the Revolver Access Period shall commence for the subject parcel of Term
Loan Priority Mortgaged Property. During the Revolver Access Period, the
Collateral Agent and its agents, representatives and designees shall have a
non-exclusive right to have access to, and a rent free right to use the
applicable Term Loan Priority Mortgaged Property for the purpose of arranging
for and effecting the sale or disposition of Revolver Priority Collateral and,
following the Discharge of Term Loan Obligations, all of the Collateral at that
location, it being understood that the Revolver Secured Parties shall not have a
right to direct the Collateral Agent to mine or extract any minerals located at
any Mortgaged Property until after the Discharge of Term Loan Obligations.
During any such Revolver Access Period, the Collateral Agent and its
representatives (and persons employed on their behalf) (pursuant to an
Authorized Revolver Act), may continue to operate, service, maintain, process
and sell the Revolver Priority Collateral, as well as to engage in bulk sales of
Revolver Priority Collateral. The Collateral Agent shall (i) take proper care of
any Mortgaged Property that is used by it during the Revolver Access Period,
(ii) promptly repair and replace any damage (ordinary wear-and-tear excepted)
caused by it or its agents, representatives or designees, (iii) comply with all
applicable laws in connection with its use or occupancy of the Mortgaged
Property and (iv) leave such Mortgaged Property in substantially the same
condition as it was at the commencement of the Revolver Access Period,
acknowledging that Revolver Priority Collateral may be removed therefrom. The
Term Loan Agent shall not bear any expense for any of the actions in the
preceding sentence. The Collateral Agent, the Revolver Agent and the Term Loan
Agent shall cooperate and use reasonable efforts to ensure that their activities
during the Revolver Access Period as described above do not interfere materially
with the activities of the others as described above, including the right of the
Collateral Agent (pursuant to an Act of Term Loan Required Lenders) to commence
foreclosure of the Mortgaged Property or to show the Term Loan Priority
Collateral and any Mortgaged Property to prospective purchasers and to ready the
Term Loan Priority Collateral and any Mortgaged Property for sale. Access rights
may apply to differing parcels of Mortgaged Property at differing times (i.e.
the Collateral Agent, acting for Term Loan Agent, may obtain possession of one
property at a different time than it obtains possession of other properties), in
which case, a differing Revolver Access Period may apply to each such property.
If the Collateral Agent, acting pursuant to an Act of Term Loan Required
Lenders, forecloses or otherwise sells any of such Mortgaged Property, the
Collateral Agent will notify the buyer thereof of the existence of this
Agreement and obtain a written acknowledgement from such buyer, in form and
substance satisfactory to the Revolver Agent, that the buyer is acquiring such
Mortgaged Property subject to the access rights of the Revolver Agent under this
Section 4.6.
4.7    No Exercise of Remedies by Secured Parties. Notwithstanding anything
contained herein to the contrary, each Secured Party agrees that other than
directing or instructing the Collateral Agent pursuant to an Authorized Revolver
Act or an Act of Term Loan Required Lenders, as the

26



--------------------------------------------------------------------------------




case may be, to exercise remedies in accordance with the terms of this
Agreement, such Secured Party shall have no right whatsoever to enforce rights
or exercise remedies (including set-off, recoupment and the right to credit bid
their debt) with respect to any portion of the Collateral.
4.8    Exercise of Remedies -- Set Off and Tracing of and Priorities in
Proceeds.
(a)    The Term Loan Agent, for itself and on behalf of the Term Loan Lenders,
acknowledges and agrees that, to the extent the Collateral Agent exercises its
rights of setoff against any Grantor’s Deposit Accounts or Securities Accounts,
the amount of such setoff shall be deemed to be Revolver Priority Collateral
(except to the extent constituting Term Loan Priority Collateral Deposits (as
defined below)) to be held and distributed pursuant to Section 5.1; provided,
however, that the foregoing shall not apply to any setoff by the Collateral
Agent against any Term Loan Priority Collateral to the extent applied to payment
of the Revolver Obligations.
(b)    The Term Loan Agent, for itself and/or on behalf of the Term Loan
Lenders, acknowledges and agrees that prior to an issuance of an Enforcement
Notice (unless an Insolvency Proceeding has been commenced by or against any
Grantor) all funds deposited in any Grantor’s Deposit Accounts or Securities
Accounts (except to the extent constituting Term Loan Priority Collateral
Deposits) and then applied to the Revolver Obligations shall be treated as
Revolver Priority Collateral and, any claim that payments made to the Revolver
Agent through the Deposit Accounts or Securities Accounts are proceeds of or
otherwise constitute Term Loan Priority Collateral, are waived.
(c)    The Secured Parties each agree that, prior to the earlier of (i) an
issuance of an Enforcement Notice and (ii) an Insolvency Proceeding being
commenced by or against any Grantor), any proceeds of Collateral, whether or not
deposited under Account Agreements, which are used by any Grantor to acquire
other property which is Collateral shall not (as among the Secured Parties) be
treated as proceeds of such Collateral for purposes of determining the relative
rights in the Collateral which was so acquired.
(d)    After the earlier to occur of (i) any Insolvency Proceeding with respect
to any Grantor and (ii) the issuance of an Enforcement Notice by the Term Loan
Agent, unless the Collateral Agent or the Revolver Agent has actual knowledge
that any funds deposited into any Grantor’s Deposit Accounts or Securities
Accounts are the identifiable proceeds of Term Loan Priority Collateral
deposited into such Deposit Accounts or Securities Accounts (all such deposits
being “Term Loan Priority Collateral Deposits”), any claim by any of the Term
Loan Agent or the Term Loan Lenders that funds deposited into any Grantor’s
Deposit Accounts or Securities Accounts (other than the Term Loan Priority
Collateral Deposits) and then applied to the Revolver Obligations are proceeds
of, or otherwise constitute Term Loan Priority Collateral, are waived. The
Collateral Agent and the Revolver Agent shall rebuttably be presumed not to have
actual knowledge of Term Loan Priority Collateral Deposits, provided that such
presumption can be rebutted by the Term Loan Agent or the Term Loan Lenders.
After the earlier to occur of (i) any Insolvency Proceeding with respect to any
Grantor and (ii) the issuance of an Enforcement Notice by the Term Loan Agent,
the Term Loan Secured Parties reserve all of their rights under applicable law
with respect to Term Loan Priority Collateral Deposits.

27



--------------------------------------------------------------------------------




4.9    Actions Under the Notes Intercreditor Agreement
(a)    In the event that the Revolver Agent or the Term Loan Agent obtains
knowledge that the Trustee (or the applicable holders of the Secured Notes) has
declared a Noteholder Default (as defined in the Notes Intercreditor Agreement)
it shall promptly provide written notice of such knowledge to the Collateral
Agent and the other Secured Parties. In the event that the Collateral Agent
receives an Enforcement Notice (under and as defined in the Notes Intercreditor
Agreement) or a notice from Trustee of a Noteholder Default, it shall provide
written notice to the Revolver Agent and the Term Loan Agent within two (2)
Business Days of receipt of such notice.
(b)    Other than with respect to ministerial and administrative acts
contemplated by the Notes Intercreditor Agreement, the Secured Parties and the
Collateral Agent agree that the Collateral Agent shall not take any actions
under or pursuant to the Notes Intercreditor Agreement except in accordance with
this Section 4.9(b) as follows:
(ii)    Upon the occurrence of an Event of Default, the Collateral Agent shall
deliver a notice of an ABL Default (as defined in the Notes Intercreditor
Agreement) to the Trustee or any other notice required under the Notes
Intercreditor Agreement (other than an Enforcement Notice (under and as defined
in the Notes Intercreditor Agreement)) pursuant to either (x) an Authorized
Revolver Act or (y) an Act of Term Loan Required Lenders;
(iii)    Upon the occurrence of an Event of Default, the Collateral Agent shall
deliver an Enforcement Notice (under and as defined in the Notes Intercreditor
Agreement) to the Trustee (x) with respect to the Revolver Priority Collateral,
solely pursuant to an Authorized Revolver Act and (y) with respect to the Term
Loan Priority Collateral, solely pursuant to an Act of Term Loan Required
Lenders;
(iv)    With respect to any action (required or otherwise) to be taken under and
in accordance with the Notes Intercreditor Agreement (other than the actions
described in clauses (i) and (ii) above and clause (v) below), including,
without limitation, any enforcement or exercise of rights, with respect to ABL
First Lien Collateral (as defined in the Notes Intercreditor Agreement)
consisting of Revolver Priority Collateral, the Collateral Agent shall take such
action solely pursuant to an Authorized Revolver Act; provided, however, that
after the Discharge of Revolver Obligations or after the termination of the Term
Loan Standstill Period, the Collateral Agent may take actions with respect to
ABL First Lien Collateral consisting of Revolver Priority Collateral pursuant to
an Act of Term Loan Required Lenders;
(v)    With respect to any action (required or otherwise) to be taken under and
in accordance with the Notes Intercreditor Agreement (other than the actions
described in clauses (i) and (ii) above and clause (v) below)), including,
without limitation, any enforcement or exercise of rights, with respect to ABL
First Lien Collateral consisting of Term Loan Priority Collateral, the
Collateral Agent shall take such action solely pursuant to an Act of Term Loan
Required Lenders; provided, however, that after the Discharge of Term Loan
Obligations or after the termination of the Revolver Standstill Period, the

28



--------------------------------------------------------------------------------




Collateral Agent may take actions with respect to ABL First Lien Collateral
consisting of Term Priority Collateral (other than the Term Loan Exclusive
Mortgaged Property) pursuant to an Authorized Revolver Act; and
(vi)    Except as set forth above in Sections 4.9(b)(i) through (iv), with
respect to any other action under the Notes Intercreditor Agreement required to
be taken or permitted to be taken or refrained from taken with respect to any
amendment, modification or waiver of the Notes Intercreditor Agreement pursuant
to Section 8.3 thereof, the Collateral Agent shall execute and enter into any
such amendment, modification or waiver pursuant to an Act of Required Lenders;
provided, however, if such amendment, modification or waiver affects (x) solely
the Revolver Priority Collateral, then the Collateral Agent shall act pursuant
to an Authorized Revolver Act and (y) solely the Term Loan Priority Collateral,
then the Collateral Agent shall act pursuant to an Act of Term Loan Required
Lenders.
(c)    For the avoidance of doubt, (i) all Proceeds of Collateral and all other
amounts received by the Collateral Agent under the Notes Intercreditor Agreement
shall be applied pursuant to Section 5.1 and (ii) the Collateral Agent shall be
under no obligation to take any action under this Section 4.9 to the extent such
action is in violation or contravention of the Notes Intercreditor Agreement.
V.    PAYMENTS.
5.1    Application of Proceeds.
(a)    So long as the Discharge of Revolver Obligations has not occurred,
whether or not any Insolvency Proceeding has been commenced by or against any
Grantor, all Revolver Priority Collateral or Proceeds thereof received by the
Collateral Agent in connection with the sale or other disposition of, or
collection on, such Revolver Priority Collateral upon the exercise of remedies
by the Collateral Agent shall be turned over to the Revolver Agent to be applied
to the Revolver Obligations in accordance with the terms of, and in such order
as specified in, the relevant Revolver Loan Documents. Upon the Discharge of
Revolver Obligations, the Collateral Agent or the Revolver Agent, as applicable,
shall deliver to the Term Loan Agent any Revolver Priority Collateral and
Proceeds of Revolver Priority Collateral held by it in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct to be applied by the Term Loan Agent in such
order as specified in the relevant Term Loan Document.
(b)    So long as the Discharge of Term Loan Obligations has not occurred,
whether or not any Insolvency Proceeding has been commenced by or against any
Grantor, all Term Loan Priority Collateral or Proceeds thereof received by the
Collateral Agent in connection with the sale or other disposition of, or
collection on, such Term Loan Priority Collateral upon the exercise of remedies
by the Collateral Agent shall be turned over to the Term Loan Agent to be
applied to the Term Loan Obligations in accordance with the terms of, and in
such order as specified in, the relevant Term Loan Document. Upon the Discharge
of Term Loan Obligations, the Collateral Agent or the Term Loan Agent, as
applicable, shall deliver to the Revolver Agent any Term Loan Priority
Collateral (other than the Term Loan Exclusive Mortgaged Property) and Proceeds
of Term Loan Priority

29



--------------------------------------------------------------------------------




Collateral (other than the Term Loan Exclusive Mortgaged Property) held by it in
the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct to be applied by the Revolver Agent
in such order as specified in the Revolver Loan Documents.
(c)    So long as the Discharge of Term Loan Obligations has not occurred,
whether or not any Insolvency Proceeding has been commenced by or against any
Grantor, if at any time any Grantor offers to make payment of any Excess
Proceeds (as defined in the Indenture) to Collateral Agent or Revolver Agent for
the benefit of the Revolver Lenders or the Term Loan Lenders, as the case may
be, Collateral Agent or Revolver Agent, as applicable, shall remit such Excess
Proceeds to the Term Loan Agent for application to the Term Loan Obligations in
accordance with the Term Loan Agreement, and after the Discharge of the Term
Loan Obligations has occurred, if Collateral Agent receives any such Excess
Proceeds, Collateral Agent shall remit such Excess Proceeds to the Revolver
Agent for application to the Revolver Obligations.
5.2    Payments Over in Violation of Agreement. Unless and until both the
Discharge of Revolver Obligations and the Discharge of Term Loan Obligations
have occurred, whether or not any Insolvency Proceeding has been commenced by or
against any Grantor, any Collateral or Proceeds thereof (including assets or
Proceeds subject to Liens referred to in the final sentence of Section 2.3)
received by any Secured Party in connection with the exercise of any right or
remedy (including set-off or recoupment) relating to the Collateral in
contravention of this Agreement shall be segregated and held in trust and
forthwith paid over to the Collateral Agent, as appropriate, in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct, to be applied in accordance with the terms of
this Agreement. The Collateral Agent is hereby authorized to make any such
endorsements as agent for the applicable Secured Party. This authorization is
coupled with an interest and is irrevocable until both the Discharge of Revolver
Obligations and Discharge of Term Loan Obligations have occurred.
5.3    Application of Payments. Subject to the other terms of this Agreement,
(a) all payments received by the Revolver Agent or the Revolver Lenders may be
applied, reversed and reapplied, in whole or in part, to the Revolver
Obligations to the extent provided for in the Revolver Loan Documents; and (b)
all payments received by the Term Loan Agent or the Term Loan Lenders may be
applied, reversed and reapplied, in whole or in part, to the Term Loan
Obligations to the extent provided for in the Term Loan Documents.
VI.    OTHER AGREEMENTS.
6.1    Releases.
(a)    If there occurs any sale, lease, exchange, transfer or other disposition
of any Collateral (collectively, a “Disposition”) permitted under the terms of
both the Revolver Loan Documents and the Term Loan Documents (including
voluntary Dispositions of Collateral by the respective Grantors after an Event
of Default and pursuant to an Act of Required Lenders (except in the case of
Term Loan Exclusive Mortgaged Property which shall be pursuant to an Act of Term
Loan Required Lenders)), then the Collateral Agent shall unconditionally and
simultaneously release its

30



--------------------------------------------------------------------------------




Liens on any part of the Collateral subject to such Disposition; provided,
however, that the Collateral Agent shall not release its Liens on the Proceeds
of such Collateral subject to such Disposition, which Proceeds shall be
administered and applied as provided in 6.1(b) and 6.1(c) below, as applicable.
The Collateral Agent ((x) if with respect to Collateral (other than the Term
Loan Exclusive Mortgaged Property), pursuant to an Act of Required Lenders and
(y) if with respect to Term Loan Exclusive Mortgaged Property, pursuant to an
Act of Term Loan Required Lenders) agrees to execute and deliver to the Grantors
such termination statements, releases and other documents as the Grantors may
request to effectively confirm such release.
(b)    So long as the Discharge of Revolver Obligations has not occurred,
whether or not any Insolvency Proceeding has been commenced by or against any
Grantor, all Proceeds of Revolver Priority Collateral resulting from a
Disposition permitted under Section 6.1(a) received by any Grantor shall, to the
extent required by the Revolving Loan Documents, be delivered to the Collateral
Agent in the same form received and turned over to the Revolver Agent to be
applied to the Revolver Obligations in accordance with and subject to the terms
of the relevant Revolver Loan Documents. Upon the Discharge of Revolver
Obligations, the Collateral Agent or the Revolver Agent, as applicable, shall,
to the extent required by the Term Loan Documents, deliver to the Term Loan
Agent any Proceeds of Revolver Priority Collateral resulting from a Disposition
in the same form as received, with any necessary endorsements, or as a court of
competent jurisdiction may otherwise direct, to be applied by the Term Loan
Agent in accordance with and subject to the terms of the relevant Term Loan
Documents.
(c)    So long as the Discharge of Term Loan Obligations has not occurred,
whether or not any Insolvency Proceeding has been commenced by or against any
Grantor, all Proceeds of Term Loan Priority Collateral resulting from a
Disposition permitted under Section 6.1(a) received by any Grantor shall, to the
extent required by the Term Loan Documents, be delivered to the Collateral Agent
in the same form received and turned over to the Term Loan Agent to be applied
to the Term Loan Obligations in accordance with and subject to the terms of the
relevant Term Loan Documents. Upon the Discharge of Term Loan Obligations, the
Collateral Agent or the Term Loan Agent, as applicable, shall, to the extent
required by the Revolver Loan Documents, deliver to the Revolver Agent any
Proceeds of Term Loan Priority Collateral (other than Term Loan Exclusive
Mortgaged Property) resulting from a Disposition in the same form as received,
with any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct, to be applied by the Revolver Agent in accordance with and
subject to the terms of the relevant Revolver Loan Documents.
6.2    Insurance.
(g)    Unless and until the Discharge of Revolver Obligations has occurred,
subject to the terms of, and the rights of the Grantors under, the Revolver Loan
Documents, (i) the Collateral Agent (pursuant to an Authorized Revolver Act)
shall have the sole and exclusive right, in consultation with and subject to the
consent of the Grantors (unless an Revolver Default shall have occurred and be
continuing and except as otherwise provided in the Revolver Loan Documents), to
adjust settlement for any insurance policy covering the Revolver Priority
Collateral or the Liens with respect thereto in the event of any loss thereunder
or with respect thereto and, in consultation

31



--------------------------------------------------------------------------------




with and subject to the consent of the Grantors (unless an Revolver Default
shall have occurred and be continuing and except as otherwise provided in the
Revolver Loan Documents), to approve any award granted in any condemnation or
similar proceeding (or any deed in lieu of condemnation) affecting the Revolver
Priority Collateral; (ii) all Proceeds of any such policy and any such award (or
any payments with respect to a deed in lieu of condemnation) if in respect of
the Revolver Priority Collateral and to the extent required by the Revolver Loan
Documents shall be paid to the Collateral Agent for application under Section
5.1(a) and after the Discharge of Revolver Obligations, and subject to the terms
of, and the rights of the Grantors under the Term Loan Documents, to the
Collateral Agent for application under Section 5.1(b) and then, after the
Discharge of Term Loan Obligations, to the owner of the subject property, such
other Person as may be entitled thereto or as a court of competent jurisdiction
may otherwise direct, and (iii) if the Term Loan Agent or Term Loan Lender
shall, at any time, receive any Proceeds of any such insurance policy or any
such award or payment in contravention of this Agreement, it shall segregate and
hold in trust and forthwith pay such Proceeds over to the Collateral Agent in
accordance with the terms of Section 5.2.
(h)    Unless and until the Discharge of Term Loan Obligations has occurred,
subject to the terms of, and the rights of the Grantors under the Term Loan
Documents, (i) the Collateral Agent (pursuant to an Act of Term Loan Required
Lenders) shall have the sole and exclusive right, in consultation with and
subject to the consent of the Grantors (unless a Term Loan Default shall have
occurred and be continuing and except as otherwise provided in the Term Loan
Documents), to adjust settlement for any insurance policy covering the Term Loan
Priority Collateral or the Liens with respect thereto in the event of any loss
thereunder or with respect thereto and, in consultation with and subject to the
consent of the Grantors (unless a Term Loan Default shall have occurred and be
continuing and except as otherwise provided in the Term Loan Documents), to
approve any award granted in any condemnation or similar proceeding (or any deed
in lieu of condemnation) affecting the Term Loan Priority Collateral; (ii) all
Proceeds of any such policy and any such award (or any payments with respect to
a deed in lieu of condemnation) if in respect of the Term Loan Priority
Collateral and to the extent required by the Term Loan Documents shall be paid
to the Collateral Agent for application under Section 5.1(b) and after the
Discharge of Term Loan Obligations (other than with respect to any Proceeds of
the Term Loan Exclusive Mortgaged Property), and subject to the terms of, and
the rights of the Grantors under the Revolver Collateral Documents to the
Collateral Agent for application under Section 5.1(a) and then, after the
Discharge of Revolver Obligations, to the owner of the subject property, such
other Person as may be entitled thereto or as a court of competent jurisdiction
may otherwise direct, and (iii) if the Revolver Agent or any Revolver Lender
shall, at any time, receive any Proceeds of any such insurance policy or any
such award or payment in contravention of this Agreement, it shall segregate and
hold in trust and forthwith pay such Proceeds over to the Collateral Agent in
accordance with the terms of Section 5.2.
(i)    To effectuate the foregoing, Collateral Agent, for the benefit of the
Secured Parties shall receive a lender’s loss payable and additional insured
endorsements naming Collateral Agent, for the benefit of the Secured Parties as
loss payee and additional insured, as their interests may appear, with respect
to policies which insure Collateral hereunder. If any insurance claim is with

32



--------------------------------------------------------------------------------




respect to both Revolver Priority Collateral and Term Loan Priority Collateral,
the Collateral Agent (pursuant to an Act of Required Lenders) will settle such
claim with the insurer with respect to both Revolver Priority Collateral and
Term Loan Priority Collateral, and the Collateral Agent will apply any and all
proceeds received from such claim in accordance with Sections 5.1(a) and 5.1(b),
respectively. If in the foregoing situation an Act of Required Lenders does not
result in a settlement of such claim and the proceeds thereof, either the Term
Loan Agent or the Revolver Agent may apply to a court of competent jurisdiction
to make a determination as to the settlement of such claim, and the court’s
determination shall be binding. All proceeds of such insurance shall be remitted
to the Collateral Agent for application under Sections 5.1(a) and (b),
respectively.
6.3    Amendments to Revolver Loan Documents and Term Loan Documents;
Refinancing; Legending Provisions.
(a)    The Revolver Loan Documents (other than the Collateral Documents) may be
amended, supplemented or otherwise modified in accordance with their terms, in
each case, without notice to or consent of the Term Loan Agent all without
affecting the provisions of this Agreement; provided; however, that such
amendment, supplement or modification shall not (unless consented to by the Term
Loan Agent):
(i)    contravene any provision of this Agreement;
(ii)    increase the sum of (A) the then outstanding aggregate principal amount
of loans under the Revolver Agreement and (B) the aggregate face amount of any
letters of credit issued under the Revolver Credit Agreement and not reimbursed
to an amount in excess of $105,000,000;
(iii)    change (x) the definition of “Advance Rates” or “Formula Amount” under
and as defined in the Revolver Agreement, or (y) Section 2.1(a) of the Revolver
Agreement, in any case, in a manner that would result in an increase of
availability of loans or other extensions of credit available to the Grantors
under the Revolver Agreement;
(iv)    modify (or have the effect of a modification of) the mandatory
prepayment provisions of the Revolver Agreement in a manner adverse in any
material respect to the Term Loan Secured Parties; or
(v)    modify the definition of “Term” set forth in the Revolver Agreement in a
manner that would shorten the term or stated date of maturity of the Revolver
Obligations as in effect on the date hereof.
(b)    The Term Loan Documents (other than the Collateral Documents) may be
amended, supplemented or otherwise modified in accordance with their terms, in
each case, without notice to or consent of the Revolver Agent all without
affecting the provisions of this Agreement; provided; however, that such
amendment, supplement or modification shall not (unless consented to by the
Revolver Agent):

33



--------------------------------------------------------------------------------




(ii)    contravene any provision of this Agreement;
(iii)    increase the then outstanding aggregate principal amount of loans under
the Term Loan Agreement to an amount in excess of $70,000,000;
(iv)    modify (or have the effect of a modification of) the mandatory
prepayment provisions of the Term Loan Agreement in a manner adverse in any
material respect to the Revolver Secured Parties; or
(v)    modify the definition of “Maturity Date” set forth in the Term Loan
Agreement in a manner that would shorten the stated date of maturity of the Term
Loan Obligations as in effect on the date hereof.
(c)    Without limiting Section 6.3(a) above, the Revolver Obligations may be
Refinanced in accordance with Section 6.5, in each case, without notice to, or
the consent of any of the Secured Parties, all without affecting the provisions
of this Agreement; provided, however, that (i) the holders of such Refinancing
debt shall, either directly or through an agent or representative, bind
themselves in an Intercreditor Agreement Joinder to the terms of this Agreement,
(ii) any such Refinancing shall be substantially in accordance with the
provisions of the Term Loan Documents and (iii) the aggregate principal amount
of such Refinancing debt shall not be in excess of the sum of (A) $105,000,000
and (B) the aggregate amount of reasonable transaction fees and expenses
incurred by the Grantors in connection with such Refinancing;
(d)    Without limiting Section 6.3(b) above, the Term Loan Obligations may be
Refinanced in accordance with Section 6.5, in each case, without notice to, or
the consent of any of the Secured Parties, all without affecting the provisions
of this Agreement; provided, however, that (i) the holders of such Refinancing
debt shall, either directly or through an agent or representative, bind
themselves in an Intercreditor Agreement Joinder to the terms of this Agreement,
(ii) any such Refinancing shall be substantially in accordance with the
provisions of the Revolver Loan Documents and (iii) the aggregate principal
amount of such Refinancing debt shall not be in excess of the sum of (A)
$70,000,000 and (B) the aggregate amount of reasonable transaction fees and
expenses incurred by the Grantors in connection with such Refinancing;
(e)    The Grantors agree that each Collateral Document granting a security
interest in any Collateral to the Collateral Agent to secure any Secured
Obligations, shall include the following language (or language to similar effect
approved by both the Term Loan Agent and the Revolver Agent):
“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent pursuant to this Agreement and the exercise of
any right or remedy by the Collateral Agent hereunder are subject to the
provisions of the lntercreditor and Collateral Agency Agreement, dated as of
February 12, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among the Grantors, the Collateral
Agent, the Term Loan Agent and Revolver Agent, and certain other persons which
may be or become parties thereto or become bound thereto from time to time.

34



--------------------------------------------------------------------------------




In the event of any conflict between the terms of the Intercreditor Agreement
and this Agreement, the terms of the lntercreditor Agreement shall govern and
control.”
(f)    The Revolver Agent and the Term Loan Agent shall each use its best
efforts to notify the other parties of any written amendment or modification to
any Revolver Loan Document or any Term Loan Document, as applicable, but the
failure to do so shall not create a cause of action against the party failing to
give such notice or create any claim or right on behalf of any third party or
impact the effectiveness of any such amendment or modification. In connection
with amendments or modifications permitted by this Section 6.3, the Revolver
Agent and the Term Loan Agent, as applicable shall, upon request of the other
party, provide copies of all such modifications or amendments and copies of all
other relevant documentation to the other Persons.
(g)    The Collateral Documents may be amended, supplemented or otherwise
modified by the Collateral Agent in accordance with their terms all without
affecting the provisions of this Agreement; provided; however, that such
amendment, supplement or modification shall not:
(i)    contravene any provision of this Agreement;
(ii)    amend, supplement or modify any provision of the Collateral Documents
relating solely to Revolver Priority Collateral, unless pursuant to an
Authorized Revolver Act; provided, however, that after the Discharge of Revolver
Obligations, such amendment, supplement or modification can be made pursuant to
an Act of Term Loan Required Lenders;
(iii)    amend, supplement or modify any provision of the Collateral Documents
relating solely to Term Loan Priority Collateral, unless pursuant to an Act of
Term Loan Required Lenders; provided, however, that after the Discharge of Term
Loan Obligations, such amendment, supplement or modification can be made
pursuant to an Authorized Revolver Act;
(iv)    amend, supplement or modify any provision of the Collateral Documents
(other than the amendments, supplements or modifications set forth in Section
6.3(g)(ii) and (iii) above) unless pursuant to an Act of Required Lenders.
6.4     [Reserved.]
6.5    When Discharge of Revolver Obligations and Discharge of Term Loan
Obligations Deemed to Not Have Occurred; Refinancing of Revolver Obligations and
Term Loan Obligations.
(a)    If concurrently with the Discharge of Revolver Obligations or the
Discharge of Term Loan Obligations, the Grantors (i) enter into any Refinancing
of the Revolver Obligations or the Term Loan Obligations, as the case may be,
which Refinancing is permitted by the Term Loan Documents and the Revolver Loan
Documents and (ii) delivers to the Term Loan Agent or Revolver Agent, as
appropriate, a notice and an Intercreditor Agreement Joinder in accordance with
clause (b) or (c) of this Section 6.5, then such Discharge of Revolver
Obligations or Discharge of Term Loan Obligations, shall automatically be deemed
not to have occurred for all purposes of this

35



--------------------------------------------------------------------------------




Agreement (other than with respect to any actions taken as a result of the
occurrence of such first Discharge of Revolver Obligations or Discharge of Term
Loan Obligations) and the obligations under such Refinancing shall automatically
be treated as Revolver Obligations or Term Loan Obligations, as the case may be,
for all purposes of this Agreement, including for purposes of the rights in
respect of Collateral and the Proceeds thereof set forth herein, and the New
Revolver Agent (as defined below), under such new Revolver Loan Documents or the
New Term Loan Agent (as defined below) under such New Term Loan Documents shall
be the Revolver Agent or Term Loan Agent, as applicable, for all intents and
purposes of this Agreement.
(b)    Upon the Term Loan Agent’s receipt of a notice, together with an
Intercreditor Agreement Joinder, from an authorized officer of the New Revolver
Agent (as defined below) and the Grantors stating that the Grantors have
Refinanced Revolver Obligations (which notice shall include a complete copy of
the relevant new documents and provide the identity of the new agent for such
Refinanced Revolver Obligations, such agent, the “New Revolver Agent”), such New
Revolver Agent shall automatically be treated as the Revolver Agent for all
intents and purposes of this Agreement. The Revolver Agent, the Term Loan Agent,
the Grantors and the Collateral Agent shall promptly enter into such documents
and agreements (including amendments or supplements to this Agreement) as the
Grantors or such New Revolver Agent shall reasonably request to provide the New
Revolver Agent the rights contemplated hereby, in each case, consistent in all
material respects with the terms of this Agreement. The New Revolver Agent shall
agree pursuant to the Intercreditor Agreement Joinder addressed to the
Collateral Agent and the Secured Parties to be bound by the terms of this
Agreement.
(c)    Upon the Revolver Agent’s receipt of a notice, together with an
Intercreditor Agreement Joinder, from an authorized officer of the New Term Loan
Agent (as defined below) and the Grantors stating that the Grantors have
Refinanced Term Loan Obligations (which notice shall include a complete copy of
the relevant new documents and provide the identity of the new agent for such
Refinanced Term Loan Obligations, such agent, the “New Term Loan Agent”), such
New Term Loan Agent shall automatically be treated as the Term Loan Agent for
all intents and purposes of this Agreement. The Revolver Agent, the Term Loan
Agent, the Grantors and the Collateral Agent shall promptly enter into such
documents and agreements (including amendments or supplements to this Agreement)
as the Grantors or such New Term Loan Agent shall reasonably request to provide
the New Term Loan Agent the rights contemplated hereby, in each case, consistent
in all material respects with the terms of this Agreement. The New Term Loan
Agent shall agree pursuant to the Intercreditor Agreement Joinder addressed to
the Collateral Agent and the Secured Parties to be bound by the terms of this
Agreement.
6.6    Successor Agents. If any successor Revolver Agent or successor Term Loan
Agent is elected or appointed pursuant to the terms of the Revolver Loan
Documents or the Term Loan Documents, as applicable, then such successor
Revolver Agent or successor Term Loan Agent, as applicable, shall automatically
be treated as the Revolver Agent or Term Loan Agent, as applicable, for all
intents and purposes of this Agreement. The successor Revolver Agent or
successor Term Loan Agent, as applicable, shall enter into such documents and
agreements (including amendments or supplements to this Agreement) as the
Collateral Agent, the Grantors, the existing Revolver Agent

36



--------------------------------------------------------------------------------




or the existing Term Loan Agent shall reasonably request in order to provide to
the successor Revolver Agent or successor Term Loan Agent, as applicable, the
rights contemplated hereby, in each case consistent in all material respects
with the terms of this Agreement. The successor Revolver Agent or successor Term
Loan Agent, as applicable, shall agree pursuant to the Intercreditor Agreement
Joinder addressed to the Collateral Agent and the existing Secured Parties to be
bound by the terms of this Agreement.
6.7    Term Loan Lender Purchase Option.
(a)    Without prejudice to the enforcement of the Revolver Agent’s or any
Revolver Lender’s remedies under the Revolver Loan Documents, at law, in equity
or otherwise, the Revolver Agent and the Revolver Lender agree that on or before
the date that is thirty (30) days after (i) an acceleration of the Revolver
Obligations in accordance with the terms of the Revolver Agreement or (ii) the
commencement with respect to any Grantor of an Insolvency Proceeding, the
Revolving Agent will, upon written request received by the Collateral Agent from
the Term Loan Agent offer to the Term Loan Lenders the option to purchase the
entire aggregate amount of outstanding Revolver Obligations at par plus accrued
interest (including any prepayment penalty or premium), without warranty or
representation or recourse, on a pro rata basis across Revolver Lenders. If such
right is exercised, (1) the parties shall endeavor to close promptly thereafter
but in any event within ten (10) Business Days after receipt by the Collateral
Agent of such written request and (2) it shall be exercised pursuant to
documentation mutually acceptable to each of the Revolver Agent and the Term
Loan Agent. If the Term Loan Lenders do not exercise their rights within the
required timeframe, the Revolver Secured Parties shall have no further
obligations pursuant to this Section 6.7.
(b)    The purchase and sale of the Revolver Obligations under this Section 6.7
will be without recourse and without representation or warranty of any kind by
the Revolver Lenders, except that the Revolver Lenders shall severally and not
jointly represent and warrant to the Term Loan Lender that on the date of such
purchase, immediately before giving effect to the purchase:
(vii)    the principal of and accrued and unpaid interest on the Revolver
Obligations, and the fees and expenses thereof owed to the respective Revolver
Lenders, are as stated in any assignment agreement prepared in connection with
the purchase and sale of the Revolver Obligations; and
(viii)    each Revolving Lender owns the Revolver Obligations purported to be
owned by it free and clear of any Liens (other than participation interests not
prohibited by the Revolver Agreement, in which case the purchase price will be
appropriately adjusted so that the Term Loan Lenders do not pay amounts
represented by such participation interests).
6.8    Agreements with Respect to Term Loan Exclusive Mortgaged Property.
Notwithstanding anything contained herein to the contrary, any provision of the
UCC, any Applicable Law, equitable principle or decision or any of the Revolver
Loan Documents, the Collateral Agent and the Revolver Agent (for itself and on
behalf of each of the other Revolver Secured Parties) hereby agrees that (i)
none of the Revolver Secured Parties shall have any Lien

37



--------------------------------------------------------------------------------




on any of the Term Loan Exclusive Mortgaged Property or the Proceeds thereof and
(ii) nothing in this Agreement shall impair or otherwise adversely affect the
Collateral Agent (pursuant to an Act of Term Loan Required Lenders) in any way
in its exercise of rights and remedies (on behalf of the Term Loan Secured
Parties) with respect to the Term Loan Exclusive Mortgaged Property or the
Proceeds thereof or otherwise impair or adversely affect any rights or remedies
that the Term Loan Secured Parties may have with respect to the Term Loan
Exclusive Mortgaged Property or the Proceeds thereof, including, without
limitation, the application of the Proceeds thereof in accordance with Section
5.1(b) hereof.
VII.    INSOLVENCY PROCEEDINGS.
7.1    Finance and Sale Issues.
(a)    Until the Discharge of Revolver Obligations has occurred, if the Grantors
shall be subject to any Insolvency Proceeding and the Revolver Agent shall,
acting in accordance with the Revolver Agreement, agree to permit the use of
“Cash Collateral” (as such term is defined in Section 363(a) of the Bankruptcy
Code), which constitutes Revolver Priority Collateral securing the Revolver
Obligations or to permit the Grantors to obtain financing, whether from the
Revolver Lenders or any other Person under Section 364 of the Bankruptcy Code or
any similar Bankruptcy Law (“DIP Financing”) to the extent such DIP Financing is
secured solely by Liens on Revolver Priority Collateral, then the Term Loan
Agent and each Term Loan Lender each agrees that it will raise no objection to
such Cash Collateral use or DIP Financing so long as such Cash Collateral use or
DIP Financing meets the following requirements: (i) it is on commercially
reasonable terms, (ii) the Term Loan Agent and each Term Loan Lender retain the
right to object to any ancillary agreements or arrangements regarding the Cash
Collateral use or the DIP Financing that are materially prejudicial to their
interests in the Term Loan Priority Collateral, and (iii) the terms of the DIP
Financing (A) do not compel the Grantors to seek confirmation of a specific plan
of reorganization for which all or substantially all of the material terms are
set forth in the DIP Financing documentation or a related document and (B) do
not expressly require the liquidation of the Collateral prior to a default under
the DIP Financing documentation or Cash Collateral order. The foregoing shall
not prohibit the Term Loan Agent or any Term Loan Lender from objecting to the
terms of any DIP Financing to the extent that such DIP Financing is secured by a
Lien senior or equal to the Lien of the Collateral Agent on any Term Loan
Priority Collateral.
(b)    Until the Discharge of Term Loan Obligations has occurred, if the
Grantors shall be subject to any Insolvency Proceeding and the Term Loan Agent
shall, acting in accordance with the Term Loan Documents, agree to permit the
use of “Cash Collateral” (as such term is defined in Section 363(a) of the
Bankruptcy Code), which constitutes Term Loan Priority Collateral securing the
Term Loan Obligations or to permit the Grantors to obtain DIP Financing to the
extent such DIP Financing is secured solely by Liens on Term Loan Priority
Collateral, then the Revolver Agent and each Revolver Lender agrees that it will
raise no objection to such Cash Collateral use or DIP Financing so long as such
Cash Collateral use or DIP Financing meets the following requirements: (i) it is
on commercially reasonable terms, (ii) the Revolver Agent and each Revolver
Lender retains the right to object to any ancillary agreements or arrangements
regarding the Cash Collateral use or the DIP Financing that are materially
prejudicial to their interests in the Revolver Collateral, and

38



--------------------------------------------------------------------------------




(iii) the terms of the DIP Financing (A) do not compel the Company to seek
confirmation of a specific plan of reorganization for which all or substantially
all of the material terms are set forth in the DIP Financing documentation or a
related document and (B) do not expressly require the liquidation of the
Collateral prior to a default under the DIP Financing documentation. or Cash
Collateral order, The foregoing shall not prohibit the Revolver Agent or any
Revolver Lender from objecting to the terms of any DIP Financing to the extent
that such DIP Financing is secured by a Lien senior or equal to the Lien of the
Collateral Agent on any Revolver Priority Collateral.
(c)    The Term Loan Agent, on its own behalf and on behalf of the Term Loan
Lenders, agrees that it will not oppose, and hereby consents to (i) any sale
consented to by the Revolver Agent of any Revolver Priority Collateral pursuant
to Section 363(f) of the Bankruptcy Code (or any similar provision under the law
applicable to any Insolvency Proceeding); provided that the order approving such
sale states that the Lender’s respective Liens shall attach to the proceeds of
such sale to be applied in the same manner as set forth in this Agreement and
(ii) any bid by the Revolver Agent on behalf of the Revolver Lenders with
respect to then outstanding Revolver Obligations in connection with any such
sale or any other sale or other disposition of any of the Collateral.
(d)    The Revolver Agent agrees, on behalf of the Revolver Lenders, that it
will not oppose, and hereby consents to (i) any sale consented to by the Term
Loan Agent or any Term Loan Lender of any Term Loan Priority Collateral pursuant
to Section 363(f) of the Bankruptcy Code (or any similar provision under the law
applicable to any Insolvency Proceeding); provided that the order approving such
sale states that the Lenders’ respective Liens shall attach to the proceeds of
such sale to be applied in the same manner as set forth in this Agreement and
(ii) any bid by the Term Loan Agent or any Term Loan Lender with respect to then
outstanding Term Loan Obligations in connection with any such sale or any other
sale or other disposition of any of the Collateral.
7.2    Relief from the Automatic Stay. Until both the Discharge of Revolver
Obligations and the Discharge of Term Loan Obligations has occurred, the
Collateral Agent agrees that it shall not seek (or support any other Person
seeking) relief from the automatic stay or any other stay in any Insolvency
Proceeding in respect of the (a) Revolver Priority Collateral (other than to the
extent such relief is required to exercise rights under Section 4.6) without a
direction of an Authorized Revolver Act, and (b) Term Loan Priority Collateral
(other than to the extent such relief is required to exercise its rights under
Section 4.6), without a direction of an Act of Term Loan Required Lenders.
7.3    Adequate Protection.
(a)    The Collateral Agent and the Term Loan Secured Parties, each agree that,
prior to the Discharge of Revolver Obligations, none of them shall contest (or
support any other Person contesting):
(4)    any request by the Revolver Secured Parties for adequate protection with
respect to the Revolver Priority Collateral; or

39



--------------------------------------------------------------------------------




(5)    any objection by the Revolver Secured Parties to any motion, relief,
action or proceeding based on the Revolver Agent or the Revolver Lenders
claiming a lack of adequate protection with respect to the Revolver Priority
Collateral,
(b)    The Collateral Agent and the Revolver Secured Parties, each agrees that,
prior to the Discharge of Term Loan Obligations, none of them shall contest (or
support any other Person contesting):
(7)    any request by the Term Loan Secured Parties for adequate protection with
respect to the Term Loan Priority Collateral; or
(8)    any objection by the Term Loan Secured Parties to any motion, relief,
action or proceeding based on the Term Loan Agent or any Term Loan Lender
claiming a lack of adequate protection with respect to the Term Loan Default.
(c)    Except as otherwise expressly set forth in Section 7.1 or in connection
with the exercise of remedies with respect to (i) the Revolver Priority
Collateral, nothing herein shall limit the rights of the Term Loan Agent or any
Term Loan Lender from seeking adequate protection with respect to their rights
in the Term Loan Priority Collateral in any Insolvency Proceeding (including
adequate protection in the form of a cash payment, periodic cash payments or
otherwise) or (ii) the Term Loan Priority Collateral, nothing herein shall limit
the rights of the Revolver Agent or the Revolver Lenders from seeking adequate
protection with respect to their rights in the Revolver Priority Collateral in
any Insolvency Proceeding (including adequate protection in the form of a cash
payment, periodic cash payments or otherwise).
7.4    Avoidance Issues. If any Secured Party is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of any
Grantor any amount paid in respect of a Secured Obligation (a “Recovery”), then
such Secured Party shall be entitled to a reinstatement of their Secured
Obligations with respect to all such recovered amounts. If this Agreement shall
have been terminated prior to such Recovery, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto from such date of reinstatement.
7.5    Reorganization Securities. If, in any Insolvency Proceeding, debt
obligations of the reorganized debtor secured by Liens upon any property of the
reorganized debtor are distributed pursuant to a plan of reorganization or
similar dispositive restructuring plan, both on account of Revolver Obligations
and on account of Term Loan Obligations, then, to the extent the debt
obligations distributed on account of the Revolver Obligations and on account of
the Term Loan Obligations are secured by Liens upon the same property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the debt
obligations so distributed, to the Liens securing such debt obligations and the
distribution of proceeds thereof.

40



--------------------------------------------------------------------------------




7.6    Post-Petition Interest.
(c)    The Collateral Agent and the Term Loan Secured Parties each agree that
none of them shall oppose or seek to challenge any claim by the Revolver Agent
or any Revolver Lender for allowance in any Insolvency Proceeding of Revolver
Obligations consisting of post-petition interest, fees or expenses to the extent
the value of the Lien on the Revolver Priority Collateral securing any Revolver
Lender’s claim exceeds the value of the Revolver Obligations.
(d)    The Collateral Agent and the Revolver Secured Parties each agree that
none of them shall oppose or seek to challenge any claim by the Term Loan Agent
or any Term Loan Lender for allowance in any Insolvency Proceeding of Term Loan
Obligations consisting of post-petition interest, fees or expenses to the extent
the value of the Lien on the Term Loan Priority Collateral securing any Term
Loan Lender’s claim exceeds the value of the Term Loan Obligations.
7.7    [Reserved.]
7.8    Separate Grants of Security and Separate Classification. The Collateral
Agent, the Grantors, the Revolver Agent on behalf each Revolver Lender, and the
Term Loan Agent on behalf of each Term Loan Lender, acknowledge and agree that
because of, among other things, their differing rights in the Collateral and the
Proceeds thereof, the Term Loan Obligations and the Revolver Obligations are
fundamentally different from each other and must be separately classified in any
plan of reorganization or liquidation under the Bankruptcy Code (or other plan
of similar effect under any Bankruptcy Law) proposed or adopted in an Insolvency
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that the claims of the Revolver
Lenders and the Term Loan Lenders in respect of the Collateral constitute only
one secured claim (rather than separate classes of secured claims), then the
Grantors, the Collateral Agent, the Revolver Agent, on behalf of the Revolver
Lenders, and the Term Loan Agent, on behalf of the Term Loan Lenders, hereby
acknowledge and agree that all distributions shall be made as if there were
separate classes of Revolver Obligation claims and Term Loan Obligation claims
against the Grantors and any other Grantors, with the effect being that, (i) to
the extent that the aggregate value of the Revolver Priority Collateral is
sufficient, the Revolver Secured Parties shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest that is available from the Revolver Priority Collateral (regardless of
whether any such claims may or may not be allowed or allowable in whole or in
part as against the Grantors in the applicable Insolvency Proceeding(s) pursuant
to Section 506(b) of the Bankruptcy Code or otherwise) before any distribution
is made in respect of the claims held by the Term Loan Secured Parties from such
Revolver Priority Collateral, with the Collateral Agent, on behalf of the Term
Loan Secured Parties, hereby acknowledging and agreeing to turn over to the
Revolver Agent, for the benefit of the Revolver Lenders, amounts otherwise
received or receivable by them from such Revolver Priority Collateral to the
extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the aggregate recoveries of the Term Loan
Secured Parties, and (ii) to the extent that the aggregate value of the Term
Loan Priority Collateral is sufficient, the Term Loan Secured Parties shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing in respect
of post-petition interest

41



--------------------------------------------------------------------------------




that is available from the Term Loan Priority Collateral (regardless of whether
any such claims may or may not be allowed or allowable in whole or in part as
against the Company or any of the Guarantors in the applicable Insolvency
Proceeding(s) pursuant to Section 506(b) of the Bankruptcy Code or otherwise)
before any distribution is made in respect of the claims held by the Revolver
Secured Parties from such Term Loan Priority Collateral, with the Collateral
Agent, on behalf of the Revolver Secured Parties, hereby acknowledging and
agreeing to turn over to the Term Loan Agent, for its own account and for the
benefit of the Term Loan Lenders, amounts otherwise received or receivable by
them from such Term Loan Priority Collateral to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the aggregate recoveries of the Revolver Secured Parties.
7.9    Enforceability and Continuing Priority. This Agreement shall be
applicable both before and after the commencement of any Insolvency Proceeding
and all converted or succeeding cases in respect thereof. Accordingly, the
provisions of this Agreement are intended to be and shall be enforceable as a
subordination agreement within the meaning of Section 510(a) of the Bankruptcy
Code.
VIII.    RELIANCE; WAIVERS; ETC.
8.1    [Reserved].
8.2    No Warranties or Liability. The Collateral Agent and the Revolver Agent,
on behalf of itself and the Revolver Lenders, each acknowledges and agrees that
each of the Term Loan Secured Parties have made no express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability or enforceability of any of the Term Loan
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon. Except as otherwise provided in this Agreement, the Term Loan
Secured Parties will be entitled to manage and supervise their respective loans
and extensions of credit under the Term Loan Documents in accordance with law
and as they may otherwise, in their sole discretion, deem appropriate. The
Collateral Agent and the Term Loan Agent, on behalf of itself and the Term Loan
Lenders, each acknowledges and agrees that the Revolver Secured Parties have
made no express or implied representation or warranty, including with respect to
the execution, validity, legality, completeness, collectability or
enforceability of any of the Revolver Loan Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon. Except as
otherwise provided herein, the Revolver Secured Parties will be entitled to
manage and supervise their respective loans and extensions of credit under their
respective Revolver Loan Documents in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate. The Term Loan Secured
Parties shall have no duty to the Revolver Agent or any of the Revolver Lenders,
and the Revolver Secured Parties shall have no duty to the Term Loan Agent or
any of the Term Loan Lenders, to act or refrain from acting in a manner which
allows, or results in, the occurrence or continuance of an event of default or
default under any agreements with the Grantors (including the Revolver Loan
Documents and the Term Loan Documents), regardless of any knowledge thereof
which they may have or be charged with.

42



--------------------------------------------------------------------------------




8.3    No Waiver.
(d)    No right of the Secured Parties to enforce any provision of this
Agreement, any Revolver Loan Document or any other Term Loan Document shall at
any time in any way be prejudiced or impaired by any act or failure to act on
the part of the Grantors or by any act or failure to act by such Persons or by
any noncompliance by any such Person with the terms, provisions and covenants of
this Agreement, any of the Revolver Loan Documents or any of the other Term Loan
Documents, regardless of any knowledge thereof which such Persons, or any of
them, may have or be otherwise charged with.
(e)    Without in any way limiting the generality of the foregoing paragraph
(but subject to the rights of the Grantors and any other Grantors under the
Revolver Loan Documents and Term Loan Documents and subject to the provisions of
Section 9.3), the Revolver Secured Parties and the Term Loan Secured Parties
may, at any time and from time to time in accordance with the Revolver Loan
Documents and Term Loan Documents and/or applicable law, without the consent of,
or notice to, the other Persons (as the case may be), without incurring any
liabilities to such Persons and without impairing or releasing the Lien or
priorities of the Proceeds thereof and other benefits provided in this Agreement
(even if any right of subrogation or other right or remedy is affected, impaired
or extinguished thereby) do any one or more of the following:
(1)    change the manner, place or terms of payment or change or extend the time
of payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Revolver Obligations or Term Loan Obligations, as applicable, or any Lien or
guaranty thereof or any liability of the Grantors, or any liability incurred
directly or indirectly in respect thereof (including any increase in or
extension of the Revolver Obligations or Term Loan Obligations, as applicable,
without any restriction as to the tenor or terms of any such increase or
extension) or otherwise amend, renew, exchange, extend, modify or supplement in
any manner any Liens held by the Revolver Agent or Term Loan Agent or any rights
or remedies under any of the Revolver Loan Documents or the Term Loan Documents;
(2)    settle or compromise any Revolver Obligations or Term Loan Obligations,
as applicable and apply any sums by whomsoever paid and however realized to any
liability in any manner or order that is not inconsistent with the terms of this
Agreement; and
(3)    exercise or delay in or refrain from exercising any right or remedy
against the Grantors or any other Person, elect any remedy and otherwise deal
freely with the Grantors, except, in each case, as otherwise expressly set forth
in this Agreement.
8.4    Obligations Unconditional. All rights, interests, agreements and
obligations of the Collateral Agent and the Secured Parties hereunder shall
remain in full force and effect irrespective of:
(a)    any lack of validity or enforceability of any Revolver Loan Documents or
any Term Loan Documents;

43



--------------------------------------------------------------------------------




(b)    except as otherwise expressly set forth in this Agreement, any change in
the time, manner or place of payment of, or in any other terms of, all or any of
the Revolver Obligations or Term Loan Obligations, or any amendment or waiver or
other modification, including any increase in the amount thereof, whether by
course of conduct or otherwise, of the terms of any Revolver Loan Document or
any Term Loan Document;
(c)    except as otherwise expressly set forth in this Agreement, any exchange
of any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the Revolver Obligations or Term Loan
Obligations or any guaranty thereof;
(d)    the commencement of any insolvency Proceeding in respect of the Grantors;
or
(e)    any other circumstances which otherwise might constitute a defense
available to, or a discharge of, any Grantor in respect of the Revolver Agent,
the Revolver Obligations, any Revolver Lender, the Term Loan Agent, the Term
Loan Obligations or any Term Loan Lender in respect of this Agreement.
IX.    MISCELLANEOUS.
9.1    Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any Revolver Loan Document or any Term Loan
Document, the provisions of this Agreement shall govern and control.
9.2    Effectiveness: Continuing Nature of this Agreement: Severability. This
Agreement shall become effective, as of the date of this Agreement, when
executed and delivered by the parties hereto. This is a continuing agreement of
subordination and the Collateral Agent and the Secured Parties may continue, at
any time and without notice to any of the others, to extend credit and other
financial accommodations and lend monies to or for the benefit of the Grantors
in reliance hereon. Each such Person hereby waives any right it may have under
applicable law to revoke this Agreement or any of the provisions of this
Agreement. The terms of this Agreement shall survive, and shall continue in full
force and effect, in any Insolvency Proceeding. The relative rights, as provided
for in this Agreement, will continue after the commencement of any such
Insolvency Proceeding on the same basis as prior to the date of the commencement
of any such case, as provided in this Agreement. If any provision of this
Agreement is invalid, illegal or unenforceable in any respect or in any
jurisdiction, the validity, legality and enforceability of such provision in all
other respects and of all remaining provisions, and of such provision in all
other jurisdictions, will not in any way be affected or impaired thereby. All
references to any Grantor shall include each such Grantor or such Grantor as
debtor and debtor-in-possession and any receiver or trustee for any Grantor (as
the case may be) in any Insolvency Proceeding. This Agreement shall terminate
and be of no further force and effect:
(f)    with respect to the Collateral Agent, on the date of either the Discharge
of Revolver Obligations or Discharge of Term Loan Obligations, subject to
Section 6.5 and 7.4;

44



--------------------------------------------------------------------------------




(g)    with respect to the Revolver Secured Parties and the Revolver
Obligations, on the date of the Discharge of Revolver Obligations, subject to
the rights of the Revolver Secured Parties under Section 6.5 and Section 7.4;
and
(h)    with respect to the Term Loan Secured Parties and the Term Loan
Obligations, on the date of the Discharge of Term Loan Obligations, subject to
the rights of the Collateral Agent and the Term Loan Lenders under Section 6.5
and Section 7.4.
If a Discharge of Revolver Obligations occurs prior to the termination of this
Agreement in accordance with this Section 9.2, to the extent that additional
Revolver Obligations are incurred or Revolver Obligations are reinstated in
accordance with Section 7.4, the Discharge of Revolver Obligations shall
(effective upon the incurrence of such additional Revolver Obligations or
reinstatement of such Revolver Obligations, as applicable) be deemed to no
longer be effective. If a Discharge of Term Loan Obligations occurs prior to the
termination of this Agreement in accordance with this Section 9.2, to the extent
that additional Term Loan Obligations are incurred or Term Loan Obligations are
reinstated in accordance with Section 7.4, the Discharge of Term Loan
Obligations shall (effective upon the incurrence of such additional Term Loan
Obligations or reinstatement of such Term Loan Obligations, as applicable) be
deemed to no longer be effective.
9.3    Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement shall be deemed to be made unless the same shall be
in writing and signed by the Collateral Agent (at the direction of an Act of
Required Lenders), the Revolver Agent and the Term Loan Agent or their
respective authorized agent and each waiver, if any, shall be a waiver only with
respect to the specific instance involved and shall in no way impair the rights
of the parties making such waiver or the obligations of the other parties to
such party in any other respect or at any other time. Notwithstanding the
foregoing, the Grantors shall have the right to consent to or approve any
amendment, modification or waiver of any provision of this Agreement to the
extent that rights or obligations of the Grantors or the Grantors under this
Agreement, any Revolver Loan Document or any Term Loan Document are directly and
adversely affected thereby (which includes, but is not limited to any amendment
to the scope of the Collateral or to the Grantors’ ability to cause additional
obligations to constitute Revolver Obligations or Term Loan Obligations as the
Company may designate).
9.4    Information Concerning Financial Condition of the Grantors. The Revolver
Secured Parties, on the one hand, and the Term Loan Secured Parties, on the
other hand, shall each be responsible for keeping themselves informed of (a) the
financial condition of the Grantors and all endorsers and/or guarantors of the
Revolver Obligations or the Term Loan Obligations and (b) all other
circumstances bearing upon the risk of nonpayment of the Revolver Obligations or
the Term Loan Obligations. Neither the Revolver Secured Parties, on the one
hand, nor the Term Loan Secured Parties, on the other hand, shall have any duty
to advise the other of information known to it or them regarding such condition
or any such circumstances or otherwise. In the event that either the Revolver
Agent or any of the Revolver Lenders, on the one hand, or the Term Loan Secured
Parties, on the other hand, undertakes at any time or from time to time to
provide any such information to any of the others (and the Grantor each other
Grantor hereby consents to any such provision of information), it or they shall
be under no obligation:

45



--------------------------------------------------------------------------------




(e)    to make, and shall not make, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided;
(f)    to provide any additional information or to provide any such information
on any subsequent occasion;
(g)    to undertake any investigation; or
(h)    to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.
9.5    Subrogation.
(a)    With respect to the value of any payments or distributions in cash,
property or other assets that any of the Term Loan Lenders or the Term Loan
Agent pays over to the Revolver Agent or the Revolver Lenders under the terms of
this Agreement, the Term Loan Lenders and the Term Loan Agent shall be
subrogated to the rights of the Revolver Secured Parties; provided, however,
that, the Term Loan Secured Parties, hereby each agrees not to assert or enforce
all such rights of subrogation it may acquire as a result of any payment
hereunder until the Discharge of Revolver Obligations has occurred. Each of the
Grantors acknowledges and agrees that, to the extent permitted by applicable
law, the value of any payments or distributions in cash, property or other
assets received by the Term Loan Agent or any Term Loan Lender that are paid
over to the Revolver Agent or the Revolver Lenders pursuant to this Agreement
shall not reduce any of the Term Loan Obligations.
(b)    With respect to the value of any payments or distributions in cash,
property or other assets that any of the Revolver Lenders or the Revolver Agent
pays over to the Term Loan Agent or the Term Loan Lenders under the terms of
this Agreement, the Revolver Secured Parties shall be subrogated to the rights
of the Term Loan Secured Parties; provided, however, that the Revolver Agent, on
behalf of itself and the Revolver Lenders, hereby agrees not to assert or
enforce all such rights of subrogation it may acquire as a result of any payment
hereunder until the Discharge of Term Loan Obligations has occurred. The
Grantors acknowledge and agree that, to the extent permitted by applicable law,
the value of any payments or distributions in cash, property or other assets
received by the Revolver Agent or the Revolver Lenders that are paid over to the
Term Loan Agent or any Term Loan Lender pursuant to this Agreement shall not
reduce any of the Revolver Obligations.
9.6    SUBMISSION TO JURISDICTION; WAIVERS.
(a)    ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH

46



--------------------------------------------------------------------------------




PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY:
(4)    ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;
(5)    WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
(6)    AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.7;
(7)    AGREES THAT SERVICE AS PROVIDED IN CLAUSE (3) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER SUCH PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND
(8)    AGREES THAT EACH PARTY HERETO RETAINS THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY PARTY IN THE
COURTS OF ANY OTHER JURISDICTION.
(b)    EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER
OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR
THE INTENTS AND PURPOSES HEREOF. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL
ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER HEREOF, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP THAT EACH PARTY HERETO HAS ALREADY RELIED ON THIS WAIVER
IN ENTERING INTO THIS AGREEMENT, AND THAT EACH PARTY HERETO WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE; MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.6(b) AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS,

47



--------------------------------------------------------------------------------




SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT,
9.7    Notices. All notices to the Collateral Agent, Revolver Lenders or the
Term Loan Lenders permitted or required under this Agreement shall also be sent
to the Revolver Agent and Term Loan Agent, respectively. Unless otherwise
specifically provided herein, any notice hereunder shall be in writing and may
be personally served or sent by telefacsimile or United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service and signed for against receipt thereof, upon receipt of
telefacsimile, or three Business Days after depositing it in the United States
mail with postage prepaid and properly addressed. For the purposes hereof, the
addresses of the parties hereto shall be as set forth below each party’s name on
the signature pages hereto, or, as to each party, at such other address as may
be designated by such party in a written notice to all of the other parties.
9.8    Further Assurances. The Collateral Agent, the Revolver Agent, on its
behalf and on behalf of the Revolver Lenders and the Term Loan Agent, on its
behalf and on behalf of the Term Loan Lenders, each agrees that each of them
shall take such further action and shall execute and deliver such additional
documents and instruments (in recordable form, if requested) as the Collateral
Agent, Revolver Agent or Term Loan Agent may reasonably request to effectuate
the terms of and the priorities of the Proceeds of Liens contemplated by this
Agreement. Without limiting the generality of the foregoing, all such Persons
agree upon request by the Collateral Agent, Revolver Agent or Term Loan Agent,
to cooperate in good faith (and to direct their counsel to cooperate in good
faith) from time to time in order to determine the specific items included in
the Revolver Priority Collateral or Term Loan Priority Collateral, as
applicable, and the steps taken to perfect their respective Liens thereon and
the identity of the respective parties obligated under the Revolver Loan
Documents and the Term Loan Documents.
9.9    APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
9.10    Binding Effect on Successors and Assigns and on Lenders. This Agreement
shall be binding upon the Collateral Agent, Revolver Secured Parties and the
Term Loan Secured Parties and each of their respective successors and assigns.
The Term Loan Agent represents that it has not agreed to any modification of the
provisions in the Term Loan Documents authorizing it to execute this Agreement
and bind the Term Loan Lenders and Revolver Agent represents that it has not
agreed to any modification of the provisions in the Revolver Agreement
authorizing it to execute this Agreement and bind the Revolver Lenders.
Notwithstanding any implication to the contrary in any provision in any other
section of this Agreement, neither the Term Loan Agent nor the Revolver Agent
make any representation regarding the validity or binding effect of the Term
Loan Documents or Revolver Loan Documents, respectively, or their authority to
bind any of the Lenders through their execution of this Agreement.

48



--------------------------------------------------------------------------------




9.11    Specific Performance. Each of the Revolver Agent and the Term Loan Agent
may demand specific performance of this Agreement. The Revolver Agent, on behalf
of itself and the Revolver Lenders, and the Collateral Agent, on behalf of
itself and the Term Loan Lenders, hereby irrevocably waive any defense based on
the adequacy of a remedy at law and any other defense which might be asserted to
bar the remedy of specific performance in any action which may be brought by the
Revolver Agent or the Revolver Lenders or by the Term Loan Agent or the Term
Loan Lenders, as the case may be, under this Agreement.
9.12    Headings. Section headings herein have been inserted for convenience of
reference only, are not to be considered a part of this Agreement and will in no
way modify or restrict any of the terms or provisions hereof.
9.13    Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
facsimile transmission or electronic transmission (in pdf format) shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other document or instrument, as applicable.
9.14    Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.
9.15    No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
Revolver Agent, the Term Loan Agent, the Revolver Lenders and the Term Loan
Lenders. Nothing in this Agreement shall impair, as between the Grantors and the
other Grantors and the Revolver Secured Parties, or as between the Grantors and
the other Grantors and the Term Loan Secured Parties the obligations of the
Grantors and the other Grantors to pay principal, interest, fees and other
amounts as provided in the Revolver Loan Documents and the Term Loan Documents,
respectively.
9.16    Provisions Solely to Define Relative Rights. The provisions of this
Agreement are solely for the purpose of defining the relative rights of the
Revolver Secured Parties on the one hand and the Term Loan Secured Parties on
the other hand with respect to the Collateral and the Proceeds therefrom. None
of the Grantors, any other Grantor or any other creditor thereof shall have any
rights hereunder and no Grantor may rely on the terms hereof. Nothing in this
Agreement is intended to or shall impair the obligations of the Grantors, which
are absolute and unconditional, to pay the Revolver Obligations and the Term
Loan Obligations as and when the same shall become due and payable in accordance
with their terms. Nothing in this Agreement shall create, vary or modify the
rights or duties of the Revolver Lenders, inter se, under the Revolver Loan
Documents or the rights or duties of the Term Loan Lenders, inter se, under the
Term Loan Documents.

49



--------------------------------------------------------------------------------




9.17    Marshalling of Assets. The Term Loan Secured Parties each hereby waive
any and all rights to have the Revolver Priority Collateral, or any part
thereof, marshaled upon any foreclosure or other enforcement of the Collateral
Agent’s Liens. The Revolver Secured Parties each hereby waive any and all rights
to have the Term Loan Priority Collateral, or any part thereof, marshaled upon
any foreclosure or other enforcement of the Collateral Agent’s Liens.
9.18    Patriot Act. The parties hereto acknowledge that in accordance with
Section 326 of the USA Patriot Act, the Collateral Agent, the Term Loan Agent
and the Revolver Agent, like all financial institutions, are required to obtain,
verify, and record information that identifies each person or legal entity that
establishes a relationship or opens an account with PNC Bank, National
Association. The parties to this Agreement agree that they will provide the Term
Loan Agent and the Revolver Agent, as the case may be, with such information as
it may request in order for the Term Loan Agent and the Revolver Agent, as the
case may be, to satisfy the requirements of the USA Patriot Act.
9.19    Consent or Other Actions by Agents. In connection with any matter under
this Agreement requiring or referring to the consent or other action of any
Agent, such consent or other action by any Agent may require the approval, vote
or consent of (or with respect to the Term Loan Agent, the direct action of)
holders of each applicable series of Revolver Obligations or Term Loan
Obligations, as applicable, in accordance with the Revolver Loan Documents or
the Term Loan Documents, as applicable, governing such series of Revolver
Obligations or Term Loan Obligations.
9.20    [Reserved].
9.21    No Trust or Fiduciary Relationship.
(a)    The Collateral Agent and the Term Loan Agent shall not be deemed to be in
a relationship of trust or confidence with any of the Revolver Lenders by reason
of this Agreement, and shall not owe any fiduciary, trust or other special
duties to any of the Revolver Lenders by reason of this Agreement. The
provisions of this Agreement, including, without limitation those provisions
relating to the rights, duties, powers, privileges, protections and
indemnification of the Term Loan Agent in favor of the Term Loan Agent in the
Term Loan Agreement and the Term Loan Documents shall apply with respect to any
actions taken or not taken by the Term Loan Agent under this Agreement. The Term
Loan Agent shall be responsible only for the performance of such duties as are
expressly set forth herein. The Term Loan Agent shall not be responsible for any
action taken or not taken by it under this Agreement or with respect to any Term
Loan Documents at the request or direction of any Revolver Lenders.
(b)    The Collateral Agent and the Revolver Agent shall not be deemed to be in
a relationship of trust or confidence with any of the Term Loan Lenders by
reason of this Agreement, and shall not owe any fiduciary, trust or other
special duties to any of the Term Loan Lenders by reason of this Agreement. The
provisions of this Agreement, including, without limitation those provisions
relating to the rights, duties, powers, privileges, protections and
indemnification of the Collateral Agent shall apply with respect to any actions
taken or not taken by the Collateral Agent

50



--------------------------------------------------------------------------------




under this Agreement. The Collateral Agent shall be responsible only for the
performance of such duties as are expressly set forth herein.
9.22    Sharing of Inspection Reports. Revolver Agent agrees to provide Term
Loan Agent with copies of all reports, findings, abstracts and other papers
(collectively, the “Inspection Reports”) prepared by Revolver Agent or its
designee relating to the inspection of Collateral and the operation of the
Grantors’ business pursuant to Section 4.6 of the Revolver Agreement promptly
upon completion of each such Inspection Report; provided, that, prior to receipt
of any such Inspection Report, Term Loan Agent shall execute a non-reliance
letter with respect to each such Inspection Report in favor of the Revolver
Secured Parties, in form and content satisfactory to Revolver Agent.
X.    [Signature page follows.]
XI.    

51



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


REVOLVER AGENT


PNC BANK, NATIONAL ASSOCIATION, as Revolver Agent, and as authorized
representative of the Revolver Lenders




By: /s/ Basem Pharaon                
Name: Basem Pharaon
Title: V.P.


Notice Address:


PNC Bank, National Association
340 Madison Avenue, 11th Floor
New York, NY 10173
Attention:    Glenn D. Kreutzer, Vice President
Telephone:    (212) 752-6093
Facsimile:    (212) 303-0060
with a copy to:    
PNC Bank, National Association
Commercial Client Services - Agency Services
P7-PFSC-05-W
500 First Avenue
Pittsburgh, PA 15219
Attention: Taryn Adametz
Telephone: (412) 768-9834
Facsimile: (412) 705-2006
with an additional copy to:
Otterbourg P.C.
230 Park Avenue
New York, New York 10169
Attention: Richard L. Stehl, Esq.
Telephone: (212) 661-9100
Facsimile: (212) 682-6104



[Intercreditor and Collateral Agency Agreement]

--------------------------------------------------------------------------------






TERM LOAN AGENT


CORTLAND CAPITAL MARKET SERVICES LLC, as Term Loan Agent and as authorized
representative of the Term Loan Lenders


By: /s/ Emily Ergang Pappas            
Name: Emily Ergang Pappas
Title: Associate Counsel


Notice Address:


225 W. Washington Street, 21st Floor
Chicago, Illinois 60606
Attention: Aslam Azeem and Legal Department
Email: aslam.azeem@cvortlandglobal.com
                            legal@cortlandglobal.com
Facsimile: (312) 376-0751


With a copy to:
                        
Holland & Knight LLP
131 S. Dearborn St., 30th Floor
Chicago, Illinois 60603
Attention: Joshua M. Spencer
Email: joshua.spencer@hklaw.com                     Facsimile: (312) 578-6666

[Intercreditor and Collateral Agency Agreement]

--------------------------------------------------------------------------------










COLLATERAL AGENT


PNC BANK, NATIONAL ASSOCIATION, as Collateral Agent




By: /s/ Basem Pharaon            
Name: Basem Pharaon
Title: V.P.


Notice Address:


PNC Bank, National Association
340 Madison Avenue, 11th Floor
New York, NY 10173
Attention:    Glenn D. Kreutzer, Vice President
Telephone:    (212) 752-6093
Facsimile:    (212) 303-0060
with a copy to:    
PNC Bank, National Association
Commercial Client Services - Agency Services
P7-PFSC-05-W
500 First Avenue
Pittsburgh, PA 15219
Attention: Taryn Adametz
Telephone: (412) 768-9834
Facsimile: (412) 705-2006
with an additional copy to:
Otterbourg P.C.
230 Park Avenue
New York, New York 10169
Attention: Richard L. Stehl, Esq.
Telephone: (212) 661-9100
Facsimile: (212) 682-6104



[Intercreditor and Collateral Agency Agreement]

--------------------------------------------------------------------------------






Acknowledged and agreed to as of the date first written above:


Grantor:


 
NEW ENTERPRISE STONE & LIME CO., INC.
 
By: /s/ Paul I. Detwiler, III_______
Name: Paul I. Detwiler, III
Title: President
 
ASTI TRANSPORTATION SYSTEMS, INC.
 
By: /s/ Paul I. Detwiler, III_______
Name: Paul I. Detwiler, III
Title: Vice President
 
EII TRANSPORT INC.
 
By: /s/ Paul I. Detwiler, III_______
Name: Paul I. Detwiler, III
Title: Vice President
 
GATEWAY TRADE CENTER INC.
 
By: /s/ Paul I. Detwiler, III_______
Name: Paul I. Detwiler, III
Title: Vice President
 
PRECISION SOLAR CONTROLS INC.
 
By: /s/ Paul I. Detwiler, III_______
Name: Paul I. Detwiler, III
Title: Vice President


[Intercreditor and Collateral Agency Agreement]

--------------------------------------------------------------------------------






 
PROTECTION SERVICES INC.
 
By: /s/ Paul I. Detwiler, III_______
Name: Paul I. Detwiler, III
Title: Vice President
 
SCI PRODUCTS INC.
 
By: /s/ Paul I. Detwiler, III_______
Name: Paul I. Detwiler, III
Title: Vice President
 
WORK AREA PROTECTION CORP.
 
By: /s/ Paul I. Detwiler, III_______
Name: Paul I. Detwiler, III
Title: Vice President










[Intercreditor and Collateral Agency Agreement]

--------------------------------------------------------------------------------




EXHIBIT A
FORM OF INTERCREDITOR AGREEMENT JOINDER


The undersigned, ___________________________, a ________________________, hereby
agrees to become party as [a Grantor] [Collateral Agent] [Revolver Agent] [Term
Loan Agent] under the Intercreditor Agreement dated as of February 12, 2014 (the
“Intercreditor Agreement”) among NEW ENTERPRISE STONE & LIME CO., INC., a
Delaware corporation (“NESL”), ASTI TRANSPORTATION SYSTEMS, INC., a corporation
organized under the laws of the State of Delaware (“ASTI”), EII TRANSPORT INC.,
a corporation organized under the laws of the Commonwealth of Pennsylvania
(“EII”), GATEWAY TRADE CENTER INC., a corporation organized under the laws of
the State of New York (“Gateway”), PRECISION SOLAR CONTROLS INC., a corporation
organized under the laws of the State of Texas (“Precision”), PROTECTION
SERVICES INC., a corporation organized under the laws of the Commonwealth of
Pennsylvania (“Protection”), SCI PRODUCTS INC., a corporation organized under
the laws of the Commonwealth of Pennsylvania (“SCI”), WORK AREA PROTECTION
CORP., a corporation organized under the laws of the State of Illinois (“Work
Area”; and together with NESL, ASTI, EII, Gateway, Precision, Protection, SCI,
and each Person joined as a Grantor from time to time, collectively, the
“Grantors”, and each a “Grantor”), the Guarantors from time to time party
thereto, PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent
for the Revolver Lenders, together with its successors and assigns in such
capacity and CORTLAND CAPITAL MARKET SERVICES LLC, in its capacity as
administrative agent for the Term Loan Lenders, and PNC BANK, NATIONAL
ASSOCIATION, as collateral agent for Revolver Lenders and Term Loan Lenders
together with its successors and assigns in such capacity, as amended,
supplemented, amended and restated or otherwise modified and in effect from time
to time, for all purposes thereof on the terms set forth therein, and to be
bound by the terms of the Intercreditor Agreement as fully as if the undersigned
had executed and delivered the lntercreditor Agreement as of the date thereof.
Such undersigned is acting as [agent/trustee] for the benefit of the holders of
obligations under the [describe agreement(s) providing for Refinancing of
Revolver Obligations/Term Loan Obligations] (the “Refinancing Agreement”). The
undersigned acknowledges receipt of the Intercreditor Agreement, assumes all the
rights and obligations of a [New Revolver Agent/New Term Loan Agent/New
Collateral Agent] under the Intercreditor Agreement and agrees that such
signatory, for itself and as agent for each of the holders of any Refinancing of
[Revolver Obligations] [Term Loan Obligations] pursuant to the Refinancing
Agreement, shall be bound as a [New Revolver Agent/New Term Loan Agent/New
Collateral Agent] under the terms of the Intercreditor Agreement as if it had
been an original signatory to the Intercreditor Agreement. Such undersigned’s
address for notices under the lntercreditor Agreement shall be as set forth
beneath its signature hereto (or such other address as such undersigned may
designate in writing from time to time pursuant to Section 9.7 of the
Intercreditor Agreement). Such undersigned hereby waives notice of acceptance of
this lntercreditor Agreement Joinder by the other parties to the Intercreditor
Agreement. The provisions of Article IX of the Intercreditor Agreement will
apply with like effect to this Intercreditor Agreement Joinder. Terms used in
this Intercreditor Agreement Joinder but not defined herein shall have the
meanings given to such terms in the Intercreditor Agreement.



[Exhibit A - Intercreditor and Collateral Agency Agreement]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor Agreement
Joinder to he executed by their respective officers or representatives as of
________________, 20__.


[_________________________________]




By:                        
Name:
Title:




Acknowledged and Agreed to by:


REVOLVER AGENT


PNC BANK, NATIONAL ASSOCIATION, as Revolver Agent,
and as authorized representative of the Revolver Lenders






By:                                
Name:
Title:




TERM LOAN AGENT


CORTLAND CAPITAL MARKET SERVICES LLC, as Collateral Agent
and as authorized representative of the Term Loan Lenders






By:                                
Name:
Title:





[Exhibit A - Intercreditor and Collateral Agency Agreement]

--------------------------------------------------------------------------------






COLLATERAL AGENT


PNC BANK, NATIONAL ASSOCIATION, as Collateral Agent
 






By:                                
Name:
Title:






Annex A
to
Intercreditor Agreement
Revolver Priority Collateral
Revolver Priority Collateral means all of the Grantors’ right, title and
interest in Collateral consisting of (i) Accounts and other Receivables (as
defined in the Security Agreement), (ii) Chattel Paper, (iii) to the extent
evidencing any of the items in clause (i), Deposit Accounts and Securities
Accounts (and all cash, checks and other negotiable Instruments, funds and other
evidences of payment held therein), other than a Deposit Account used
exclusively for identifiable proceeds of Term Loan Priority Collateral, (iv) all
Inventory, (v) to the extent evidencing, governing, securing or otherwise
reasonably related to any of the foregoing, all Documents, General Intangibles,
Instruments, Investment Property, Commercial Tort Claims, Letters of Credit,
Supporting Obligations and Letter-of-Credit Rights, (vi) to the extent
evidencing any of the items in the foregoing clauses (i) through (v) all books,
Records and Documents related to the foregoing (including databases, customer
lists and other Records, whether tangible or electronic, which contain any
information relating to any of the foregoing) and (vii) all Proceeds and
products of any or all of the foregoing in whatever form received, including
proceeds of business interruption and other insurance and claims against third
parties.
Extraordinary receipts constituting Proceeds of judgments relating to any of the
property referred to in clauses (i) – (vii) above, insurance proceeds and
condemnation awards in respect of any such property, indemnity payments in
respect of any such property and purchase price adjustments in connection with
any such property shall constitute Revolver Priority Collateral.

[Exhibit A - Intercreditor and Collateral Agency Agreement]